Exhibit 10.2
[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
Unoprostone

NDA Transfer,

Patent and Know-how Licensing,

and

Data Sharing

Agreement
Effective Date:

April 23, 2009

Page 1 of 41



--------------------------------------------------------------------------------



 



Table of Contents

           
Article 1. Definitions
    4    
Article 2. NDA Transfer
    11    
Article 3. Data Sharing
    12    
Article 4. Patent License Grants and Know-How Access
    12    
Article 5. Regulatory
    14    
Article 6. Development
    16    
Article 7. Promotion of Licensed Products
    17    
Article 8. Consideration
    18    
Article 9. Confidentiality and Non-Disclosure
    20    
Article 10. Intellectual Property Rights
    23    
Article 11. Term and Termination
    25    
Article 12. Representations and Warranties
    28    
Article 13. Indemnification; Insurance
    31    
Article 14. Miscellaneous
    35    

Page 2 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
Unoprostone NDA Transfer, Patent and Know-how Licensing and Data Sharing
Agreement
THIS UNOPROSTONE NDA TRANSFER, PATENT AND KNOW-HOW LICENSING AND DATA SHARING
AGREEMENT (“Agreement”) is made this 23 day of April, 2009 (the “Effective
Date”), by and among Sucampo Pharma Americas, Inc. (“SPA”), a corporation
organized and existing under the laws of the State of Delaware, U.S.A., ( a
wholly-owned subsidiary of Sucampo Pharmaceuticals, Inc., (“SPI”) a corporation
organized and existing under the laws of the state of Delaware, U.S.A.), and
having its principal office at 4520 East West Highway, Third Floor, Bethesda,
Maryland 20814, and R Tech Ueno, Ltd. (“RTU”), a corporation organized and
existing under the laws of Japan and having its registered office at 1-1-7
Uchisaiwai-cho, Chiyoda-ku, Tokyo, Japan ,100-0011 (SPA and RTU each referred to
herein as a “Party” and collectively as the “Parties”).
WHEREAS, SPA is a United States based pharmaceutical company that seeks the
right to hold and maintain the NDA (as defined below) for Unoprostone (as
defined below and further described in Exhibit A) within the SPA Territory (as
defined below) in accordance with the requirements of the Regulatory Authority
(as defined below);
WHEREAS, SPA also seeks exclusive rights to license the existing Licensed
Product (as defined below) and Unoprostone patents and trademarks within the SPA
Territory;
WHEREAS SPA also seeks the exclusive right to develop the Licensed Product and
Unoprostone for further patents and trademarks worldwide; and
WHEREAS, SPA also seeks to share in the further Clinical Development (defined
below) and commercial sale of Licensed Product and Unoprostone within the SPA
Territory; and
WHEREAS, RTU has the right to transfer NDA control and maintenance
responsibilities for Unoprostone within the SPA Territory to SPA; RTU has the
right to license existing Licensed Product and Unoprostone patents and
trademarks within the SPA Territory to SPA ; and RTU has the right to license
the Licensed Product and Unoprostone for further patents and trademarks
worldwide to SPA; and RTU has the right to license the further Clinical
Development and commercial sale of Licensed Product and Unoprostone within the
SPA Territory to SPA;
WHEREAS, for this Agreement, SPA and RTU agreed upon a Draft Term Sheet dated
December 15, 2008 (the “Term Sheet”), which sets forth the basic terms and
conditions under which RTU shall license and supply certain products to SPA
consistent with the terms of this Agreement, and the parties now wish to enter
into this definitive agreement in accordance with the Term Sheet.
NOW, THEREFORE, in consideration of the mutual promises exchanged herein, and in
consideration of the execution of the Unoprostone Exclusive Manufacturing and
Supply Agreement (the “Unoprostone

Page 3 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
Supply Agreement”) (Exhibit B) to be executed between the Parties
contemporaneously with this Agreement the receipt and sufficiency of such
consideration is hereby acknowledged, the Parties agree as follows:
Article 1. Definitions
1.1 “Adverse Event” means any untoward medical occurrence in any patient use of
discontinuance of a Licensed Product or clinical investigation subject
administered a Licensed Product and which does not necessarily have to have a
causal relationship with this pharmaceutical treatment. An adverse event
(AE) can therefore be any unfavorable and unintended sign (including an abnormal
laboratory finding, for example), symptom, or disease temporally associated with
the use of a pharmaceutical product, whether or not considered related to the
pharmaceutical product, including but not limited to those events that must or
may be reported in accordance with the pre-clinical testing, clinical trial
testing or in market pharmaco-vigilance or other reporting requirements as may
be required by any Regulatory Agency incident to the prosecution or maintenance
of an IND or an NDA or similar regulatory filing with respect to the testing,
registration, manufacture use or sale of a product as a pharmaceutical for human
use .
1.2 “Affiliate” means, with the respect to either Party, any Person that,
directly or through one or more Affiliates, controls, or is controlled by, or is
under common control with, such Party. For purposes of this definition,
“control” means (i) ownership of more than fifty percent (50%) of the shares of
stock entitled to vote for the election of directors, in the case of a
corporation, or more than fifty percent (50%) of the equity or management voting
interests in the case of any other type of legal entity, (ii) status as a
general partner in any partnership, or (iii) any other arrangement whereby a
Person controls or has the right to control, directly or indirectly, the
commercial operations, the Board of Directors or the equivalent governing body
of a corporation or other entity. Notwithstanding the foregoing, in no event at
any time during the Term of this Agreement shall SPA be considered Affiliate of
RTU nor RTU be considered Affiliate of SPA for the purpose of this Agreement.
1.3 “Annual Net Sales” means the cumulative Net Sales during any given Calendar
Year.
1.4 “Applicable Law” means all federal, state, local, national and
supra-national treaties, conventions laws or statutes, and any implementing
orders, rules and/or regulations, including any rules, regulations, orders,
judgments, determinations, guidance, or requirements of Regulatory Authorities,
the tax authorities, courts of competent jurisdiction and any non-governmental
agencies that control any aspect of the pharmaceutical, medical, commercial or
financial activities contemplated by the parties in utilizing the rights granted
or received incident to this Agreement, including but not limited to development
of pharmaceutical products in accordance with the International Conference on
Harmonization of Technical Requirements for Registration of Pharmaceuticals for
Human Use (“ICH”) standards, listing of securities on stock exchanges governed
by major national securities exchanges or major securities listing organizations
or compliance with financial and accounting standards as promulgated by the
Financial Accounting Standards Board or its foreign equivalent for IFRF
reporting

Page 4 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
standards, that may be in effect from time to time during the Term and
applicable to a particular activity hereunder.
1.5 “Business Day” means a day, other than a Saturday or Sunday, on which
banking institutions in Washington, DC, USA, or Tokyo, Japan, are open for
business, such that a bank holiday in the United States which is not a banking
holiday in Japan is nevertheless a Business Day under the terms of this
Agreement.
1.6 “Clinical Studies” means a human clinical study, or other test or study in
humans, with respect to a Unoprostone or a Licensed Product performed incident
to an open IND, including, but not limited to Phase I Study, Phase II Study,
Phase III Study, Phase IV Study, early access programs, compassionate use and
single patient INDs, epidemiological studies, modeling and pharmacoeconomic
studies, post-marketing studies, investigator sponsored studies, and health
economics studies.
1.7 “Commercialization” or “Commercialize” means any and all activities (whether
before or after Regulatory Approval) directed to the commercialization of the
Licensed Product, including pre-launch and post-launch marketing, Promoting,
distributing, offering to sell and selling the Licensed Product, and importing
or exporting the Licensed Product for sale. When used as a verb,
“Commercializing” means to engage in Commercialization and “Commercialized” has
a corresponding meaning.
1.8 “Commercial Product” means Drug Product specifically produced and packaged
for Commercial use and sale for indications with Regulatory Approval within the
SPA Territory in final labeling and packaging as approved incident to the NDA.
1.9 “Confidential Information” means all information that is not in the public
domain and is protectable by a Disclosing Party as a trade secret under
Applicable Law (including, without limitation, Regulatory Data and Information,
as defined below) provided to a Party by another Party, whether oral, in writing
or otherwise, including, without limitation, any information on the research,
development, markets, customers, suppliers, patent applications, inventions,
products, procedures, designs, formulas, business plans, financial projections,
organizations, employees, consultants or any other similar aspects of a Party’s
present or future business.
1.10 “Corporate Names” means (i) in the case of SPA, the trademark SPA and the
Sucampo corporate logo or such other names and logos used generally by SPA and
its Affiliates in their business (and not relating to a specific product or
technology) as SPA may designate in writing from time to time, and (ii) in the
case of RTU, the trademark RTU and the RTU corporate logo or such other names
and logos used generally by RTU in its business (and not relating to a specific
product or technology) as RTU may designate in writing from time to time, in
each case ((i) and (ii)), together with any variations and derivatives thereof.
1.11 “Data Exclusivity” means any data or market exclusivity granted to a
Licensed Product in the SPA Territory by any Regulatory Authority as of the
Effective Date or at any time during the Term.

Page 5 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
1.12 “Development” or “Develop” means, with respect to the Licensed Product, all
research, all pre-clinical and clinical activities conducted relating to the
Licensed Product for any indication, including without limitation, test method
development and stability testing, toxicology, animal studies, formulation,
process development, manufacturing scale-up, quality assurance/quality control
development for clinical studies, statistical analysis and report writing, and
Clinical Studies, including without limitation clinical trial design,
operations, data collection and analysis and report writing, publication
planning and support, risk assessment mitigation strategies, health economics
outcomes research planning and support, clinical laboratory work, disposal of
drugs and regulatory activities in connection therewith, the transfer of
information, materials, Licensed Product regulatory documentation and other
technology with respect to the foregoing, the preparation of Regulatory Filings,
and obtaining and/ or maintaining Regulatory Approvals (including regulatory
affairs activities and preparation of meetings with Regulatory Authorities).
When used as a verb, “Developing” means to engage in Development and “Developed”
has a corresponding meaning.
1.13 “Disclosing Party” means the Party disclosing Confidential Information;
provided a Party owning certain property as provided hereunder shall be
considered the Disclosing Party and the other Party shall be considered the
Receiving Party regardless of which Party discloses such information.
1.14 “Drug Approval Application” means, on a Licensed Product-by-Licensed
Product basis in SPA Territory, an application submitted to a Regulatory
Authority for Regulatory Approval for the Licensed Product, and all supplements
and amendments that may be filed with respect to the foregoing.
1.15 “Glaucoma and Ocular Hypertension Indication” means the prophylactic or
therapeutic use in the prevention and/or treatment of glaucoma and Ocular
Hypertension.
1.16 “Improvement Patent” shall mean any patent relating to any invention made
by a Party that improves the performance of the Licensed Product in terms of its
safety, efficacy, patient acceptance, cost, manufacture, formulation, dosing,
use or sale, but shall not include inventions that involve new compositions of
matter used as active ingredients, or new formulation technology otherwise
patentable and applicable to other compositions of matter than the Licensed
Product.
1.17 “IND” means an application filed with a Regulatory Authority for
authorization to commence human clinical trials or prosecute a Drug Approval
Application of Unoprostone, including, but not limited to, (i) an
Investigational New Drug Application as defined in the Food, Drug and Cosmetic
Act (FDCA) or any update thereto or any successor application or procedure filed
with the Food and Drug Administration (FDA), (ii) any foreign equivalent of a
United States IND, and (c) all supplements and amendments that may be filed with
respect to the foregoing.
1.18 “Licensed Know-How” means all Technology controlled by RTU or its
Affiliates as of the Effective Date or at any time during the Term that is
useful or necessary for developing, using, making, having made, offering for
sale, registering, selling or importing the Licensed Product.

Page 6 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
1.19 “Licensed Patents” means all patent and patent applications related to
Unoprostone that are hereunder licensed to SPA and/or enable SPA activities in
SPA Territory (i) that are owned by or licensed (with the right of sublicense)
to RTU on before the Effective Date of this Agreement or (ii) which derive from
inventions that are acquired, made, created, developed, conceived or reduced to
practice by RTU during the Term of this Agreement, to the extent that such
patents or patent applications relate to Unoprostone (including, without
limitation, its composition of matter, its method of use, its formulation(s)
(either alone or in combination with other active ingredients), its dosing
regimens, its manufacture, its synthesis, its metabolism, its safety and/or its
utility ) or necessary, used, or useful for the development, manufacture or
commercialization of Unoprostone, or (iii) which derive from an invention that
is made, created, developed, conceived or reduced to practice jointly by RTU and
SPA after the Effective Date of this Agreement the practice of which would in
the absence of a license, infringe on a claim of any unexpired patent described
in (i) or (ii). Licensed Patents include all reissues, continuations,
continuations-in-part, extensions, reexaminations, and foreign counterparts of
any of the foregoing. Licensed Patents include listing set forth in Exhibit C
(Licensed Patents), which may be amended from time-to-time to add additional
patents and patent applications.
1.20 “Licensed Product” means any human or veterinary pharmaceutical product
(whether prescription or over-the-counter and in any form or dosage form of a
pharmaceutical composition or preparation), comprising of Unoprostone (whether
as a sole active ingredient or in combination with one or more other active
ingredients) for which the rights to manufacture, to use and to sell such
product in the SPA Territory as a pharmaceutical product are granted hereunder
to SPA under the Licensed Patents and the Licensed Know-How.
1.21 “Market Withdrawal” means a “market withdrawal” as such term is defined in
Title 21, United States Code of Federal Regulations, Part 7.3 (as amended from
time to time, or such successor Applicable Law as may take effect in the United
States) or in equivalent Applicable Law outside the United States, governing the
possible withdrawal of the Licensed Product in the SPA Territory.
1.22 “NDA” means a New Drug Application, as defined by laws for such application
within the SPA Territories (as defined below) and applicable regulations
promulgated in the countries or territories there under, or other appropriate
marketing authorization in Japan, or any counterpart application or marketing
authorization in any country of the SPA Territory. For the avoidance of doubt,
maintenance of the NDA with respect to compliance of the Drug Substance or the
Drug Product with the Drug Master File/Chemistry, Manufacturing and Controls
(“DMF/CMC”) elements of the NDA shall remain with and be maintained by RTU .
1.23 “Net Sales” means the total amount billed or invoiced on sales of Licensed
Product by SPA or its Affiliates in SPA Territory to independent, unrelated
Third Parties such as wholesalers or distributors and actually received in
payment from such unrelated Third Parties in bona fide arm’s length
transactions, less the following deductions (specifically excluding any royalty
payments made by SPA or its Affiliates to RTU), in each case related
specifically to Commercialization and sale of the Licensed Product and actually
allowed and taken by such Third Parties and not otherwise recovered by or
reimbursed to SPA or its Affiliates:

Page 7 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.

  (i)   trade, cash and quantity discounts;     (ii)   price reductions or
rebates, retroactive or otherwise, imposed by, negotiated with or otherwise paid
to governmental authorities;     (iii)   taxes on sales (such as sales or use
taxes) to the extent added to the sale price and set forth separately as such in
the total amount invoiced;     (iv)   freight, insurance and other
transportation charges to the extent added to the sale price and set forth
separately as such in the total amount invoiced, as well as any fees for
services provided by wholesalers and warehousing chains related to the
distribution of the Licensed Product;     (v)   amounts repaid or credited by
reason of rejections, defects, one percent (1%) return credits, recalls or
returns or because of retroactive price reductions, including, but not limited
to, rebates or wholesaler charge backs; and     (vi)   the portion of
management, commercialization costs or fees paid during the relevant time period
to distributors, co-promotion partners, group purchasing organizations and/or
pharmaceutical benefit managers relating specifically to the finished Licensed
Product.

Net Sales will include the amount or fair market value of all other
consideration received by SPA or its Affiliates in respect of the Licensed
Product, whether such consideration is in cash, payment in kind, exchange or
other form.
Subject to the above, Net Sales will be calculated in accordance with SPA’s
standard internal policies and procedures, which must be in accordance with GAAP
(Generally Accepted Accounting Principles as regularly applied under the
Financial Accounting Standards Board (“FASB”) as may be promulgated from time to
time).
Net sales will not include sales between or among SPA and its Affiliates. For
purposes of calculating Net Sales, all Net Sales will be converted into United
States dollars using SPA’s standard conversion methodology consistent with GAAP.
The standard conversion methodology is based on monthly averages (for example,
the spot rate at the end of the month immediately prior to the reporting month
plus the spot rate at the end of the reporting month, divided by two) using open
market rates.
If SPA or its Affiliates appoint Third Party distributors for the Licensed
Product or grant a license or sublicense to any Third Party for manufacturing
and selling the Licensed Product, Net Sales will include the Net Sales invoiced
and received by SPA or its Affiliates to such Third Party distributors and the
royalties or other compensation of any other kind whatsoever invoiced and
received by SPA or its Affiliates to any such Third Party manufacturer, but it
will not include any sales of the Licensed Product made by any such Third Party
distributors or other Person.
1.24 “Order” means, in accordance with the Unoprostone Supply Agreement
Sections 1.8 (Order), 2.4 (Clinical Supply; Order) and 2.5 (Commercial Supply;
Exclusivity; Forecasting; Order), a written communication from SPA to RTU of
SPA’s order for purchase of a specified amount of Unoprostone or Licensed
Product at a delivery date, delivery price and delivery location set forth in
such written purchase order communication.

Page 8 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
1.25 “Other Indications” means any indication for use of Unoprostone other than
the Glaucoma Indication and Ocular Hypertension Indication.
1.26 “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture, or other entity or organization, in any case whether for-profit
or not-for profit, and including, without limiting the generality of any of the
foregoing, a government or political subdivision, department or agency of a
government or formal non-governmental organization.
1.27 “Phase I Study” means a human clinical trial of a product, the principal
purpose of which is a preliminary determination of safety or pharmacokinetics in
healthy individuals or patients or similar clinical study prescribed by the
Regulatory Authorities, from time to time, pursuant to Applicable Law or
otherwise.
1.28 “Phase II Study” means, collectively, a Phase IIa Study and a Phase IIb
Study.
1.29 “Phase IIa Study” means a human clinical trial of a product, the principal
purpose of which is a demonstration of proof of concept in the target patient
population or a similar clinical study prescribed by the Regulatory Authorities,
from time to time, pursuant to Applicable Law or otherwise.
1.30 “Phase IIb Study” means a human clinical trial of a product, the principal
purpose of which is to find the optimally safe and effective dose range in the
target patient population or a similar clinical study prescribed by the
Regulatory Authorities, from time to time, pursuant to Applicable Law or
otherwise.
1.31 “Phase III Study” means a human clinical trial of a product on a sufficient
number of subjects that is designated to establish that such product is safe and
efficacious for its intended use, and to determine warnings, precautions, and
adverse reactions that are associated with such product in the dosage range to
be prescribed, which trial is intended to support marketing of such product,
including all tests, studies, or a similar clinical study prescribed by the
Regulatory Authorities, from time to time, pursuant to Applicable Law or
otherwise.
1.32 “Product Label and Insert” means (i) any display of written, printed or
graphic matter upon the immediate container, outside container, wrapper or other
packaging of the Licensed Product or (ii) any written, printed or graphic
material on or within the package from which the Licensed Product is to be
dispensed and is reviewed and approved from time to time by a Regulatory
Authority from time to time.
1.33 “Product Trademark” means (i) any trademark, trade dress, brand mark,
service mark, brand name, logo or business symbol, Internet domain name and
e-mail address, whether or not registered or any application, renewal, extension
or modification thereto, that is applied to or used with the Licensed Product by
RTU, its Affiliates, or any other Party that is marketing, promoting, and/or
selling the Licensed Product and (ii) all goodwill associated therewith; in each
case ((i) and (ii)). Corporate Names are specifically excluded, except where the
name of the manufacturer is required to be mentioned on Licensed Product labels
or otherwise by a Regulatory Authority. Product Trademark shall include, but

Page 9 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
not be limited to, the mark “Rescula” as well as derivatives thereof. Product
Trademarks existing as of the Effective Date include, without limitation, those
Product Trademarks set forth in Exhibit C (Product Trademarks), which shall be
updated from time to time.
1.34 “Product Valid Claims” means, with respect to the Licensed Product, a claim
of any issued and unexpired patent included within the Licensed Patents, the
enforceability of which has not been subject to one or more of any of the
following: (i) irretrievable lapse, revocation or abandonment; (ii) holding of
unenforceability or invalidity by a decision of a court or other appropriate
body of competent jurisdiction, that is unappealable or unappealed within the
time allowed for appeal; and/or (iii) disclaimer or admission of invalidity or
unenforceability through reissue or re-examination or opposition, nullity action
or invalidation suit response, terminal disclaimer or otherwise. The foregoing
notwithstanding, in the event a claim of a patent within the Licensed Patent(s)
has been held to be invalid or unenforceable, and an appeal is pending, such
claim shall not be considered a Product Valid Claim until reinstated by a final
decision of a court or governmental agency of competent jurisdiction.
1.35 “Promote” or “Promotion” means those activities normally undertaken by a
pharmaceutical company’s sales force and marketing team to implement marketing
plans and strategies aimed at encouraging the appropriate use of a particular
prescription or other pharmaceutical product, including detailing. When used as
a verb, “Promote” means to engage in such activities.
1.36 “Promotional Material” means all written, printed or graphic material,
other than Product Labels and Inserts, intended for use by representatives in
Promoting the Licensed Product, including visual aids, file cards, premium
items, clinical study reports, reprints, drug information updates, and any other
promotional support items.
1.37 “Recall” means a “recall” as such term is defined in Title 21, United
Stated Code of Federal Regulations, Part 7.3 (as amended from time to time, or
such successor Applicable Law as may take effect in the United States) or
equivalent Applicable Law outside the United States, of the Licensed Product.
1.38 “Receiving Party” means the Party receiving Confidential Information;
provided a Party owning certain property as provided hereunder shall be
considered the Disclosing Party and the other Party shall be considered the
Receiving Party regardless of which Party discloses such information.
1.39 “Regulatory Approval” means, in the SPA Territory, any and all approvals,
licenses (including product and establishment licenses), registrations, or
authorizations of any Regulatory Authority necessary to Develop, manufacture,
Commercialize, promote, distribute, transport, store, use, sell or market the
Licensed Product, including, where applicable, pricing or reimbursement
approval, or pre- and post-approval marketing authorizations, labeling
approvals, import and export licenses, technical, medical and scientific
licenses.
1.40 “Regulatory Authority” means any national, supra-national, regional,
federal, state, provincial or local regulatory agency, department, bureau,
commission, council or other governmental entity

Page 10 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
regulating or otherwise exercising authority over the distribution, importation,
exportation, manufacture, use, storage, transport, clinical testing,
Commercialization, or sale of the Licensed Product.
1.41 “Regulatory Data and Information” consists of data and information relating
to a Licensed Product that is derived from any or several of the following
business activities undertaken by any of the Parties at any time: (i) market and
business research and intelligence; (ii) research and development of
pharmaceutical and medicinal products; (iii) obtaining Commercialization
approval for pharmaceutical products; and (iv) consultation with respect to any
or several of the above activities.
1.42 “Regulatory Filings” means, collectively, all INDs, Drug Approval
Applications, diagnostic product device approval applications, establishment
license applications, drug master files, and any product approvals under
Section 505 (a) and (b) of the Food, Drug and Cosmetic Act (FDCA) (21 U.S.C. §
355(b)(4)(B)) or any update thereto or all other similar filings (including,
without limitation, any counterparts of any of the foregoing in SPA Territory)
as may be required by any Regulatory Authority for the Development, manufacture
or Commercialization of Unoprostone or the Licensed Product; and (b) all
supplements and amendments to any of the foregoing.
1.43 “Technology” means, collectively, proprietary information, know-how and
data, technical or non-technical, trade secrets, materials (including tangible
chemical, biological or other physical materials) or inventions, discoveries,
improvements, processes, methods of use, methods of manufacturing and analysis,
compositions of matter, or designs, whether or not patentable.
1.44 “Term” means the definition provided in Section 12.1.
1.45 “Territory” means (i) with respect to SPA, the United States of America and
Canada, and all of their territories and possessions and any other location
where the FDA or its foreign counterparts in the Territory has jurisdiction over
pharmaceutical products intended for human use (“SPA Territory”), and (ii) with
respect to RTU, the remaining countries in the world (“RTU Territory”).
1.46 “Third Parties” means any Person other than RTU and SPA and their
respective Affiliates.
1.47 “Unoprostone” (also known by the USAN name of Unoprostone isopropyl) is the
composition of matter defined chemically as isopropyl [*] as further described
in Exhibit A, and its salts, metabolites, as well as any active pro-drugs,
isomers, tautomers, hydrates, chelates, complexes and polymorphs and all other
pharmaceutically acceptable modifications as may be projected in the public
domain as motivation to an medicinal chemistry expert in the drug development
field.
Article 2. NDA Transfer
2.1 After the Effective Date, RTU shall cooperate with SPA for timely transfers
to SPA of ownership and control of all regulatory approvals and files, owned by
RTU as of the Effective Date, for the Licensed Product in the SPA Territory, at
RTU’s expense, with the exception of the CMC matter to be retained by RTU.

Page 11 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
2.2 RTU shall provide SPA with transitional services relating to the regulatory
approvals, which shall consist of supporting SPA’s efforts to submit regulatory
filings, reasonably requested by SPA in writing for a period of up to six
(6) months after Effective Date, at SPA ‘s expense.
2.3 Prior to the Effective Date, RTU shall maintain the NDA of the Licensed
Product at RTU’s expense and, as from the Effective Date, SPA shall maintain the
NDA of the Licensed Product at SPA’s expense within the SPA Territory.
Article 3. Data Sharing
3.1. Right to Use Regulatory Data and Information.

3.1.1   Each Party (each, within this Article 3, a “Receiving Party”) shall have
a right to use of all Regulatory Data and Information developed by the other
Party (each, within this Article 3, a “Developing Party”) for the purpose
specified in the Agreement in such Receiving Party’s Territory. The Parties
shall keep one another reasonably apprised of information pertaining to
Regulatory Data and Information and may request formal disclosure of Regulatory
Data and Information at any time, consent to such request shall not be
unreasonably withheld.   3.1.2   The Parties anticipate that a Receiving Party
may exercise its rights under this Section 3.1 at any time, and specifically at
the start of Phase I Studies or at the end of Phase I Studies, Phase II Studies,
Phase III Studies or Regulatory Approval.   3.1.3   If a Receiving Party
exercises its right to access and use a Developing Party’s Regulatory Data and
Information, such Receiving Party shall be entitled to use such Regulatory Data
and Information solely for the purpose of developing, obtaining regulatory
approval for, marketing and selling products in such Receiving Party’s Territory
pursuant to the terms and conditions of this Agreement. Such rights shall
include the right to refer, in any application for regulatory approvals for the
Licensed Products and/or Unoprostone in respect of any country in the Receiving
Party’s Territory, to any and all documentation filed by the Developing Party or
its sublicenses with the regulatory authorities in the Developing Party’s
Territory, in support of any application for regulatory approval of the Licensed
Products and/or Unoprostone.

3.2 Data Sharing Intellectual Property Ownership. Subject to the rights obtained
by a Party pursuant to this Article 3, the Receiving Party shall retain all the
rights in any invention, technology, know-how or other intellectual property
resulting from its use of the Regulatory Data and Information in compliance
herewith; provided, however, that such Receiving Party shall allow the other
Party to use non-exclusively in its Territory such Regulatory Data and
Information without consideration solely for the purpose of developing,
obtaining regulatory approval for, marketing and selling products in such
Party’s Territory. The provisions set forth in Article 3 shall not be the basis
of any joint development program, partnership or joint venture of any kind
unless separately agreed upon. Any joint development program, if any, shall be
the subject of separate definitive agreements.
Article 4. Patent License Grants and Know-How Access

Page 12 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
4.1 Patent Licenses. Subject to the terms and conditions of this Agreement, and
subject to no further costs than those set forth in Article 9 below, RTU hereby
grants to SPA a royalty-bearing and exclusive license, with right of sublicense
as provided in Section 4.3 (Sublicensing), under the Licensed Patents to
Develop, import, use, make, have made, export, register, Commercialize, offer
for sale and sell Licensed Products throughout the SPA Territory.
4.2 License to Know-How. Subject to the terms and conditions of this Agreement,
and subject to no further costs than those set forth in Article 9 below, RTU
hereby grants to SPA a royalty-bearing and exclusive license, with right of
sublicense as provided in Section 4.3 (Sublicensing), under the Licensed
Know-How to Develop, import, use, make, have made, export, register,
Commercialize offer for sale and sell Licensed Products throughout the SPA
Territory.
4.3 Sublicensing. SPA shall have the right to sublicense its rights under
Sections 4.1 (Patent Licenses) and 4.2 (License to Know-How) to Third Parties,
provided that (i) the agreement in which such sublicense is granted shall
conform with the terms of this Agreement as may be necessary for SPA to abide by
all duties, obligations and restrictions provided under this Agreement, and (ii)
RTU shall provide written consent for such sublicensing, which shall not be
unreasonably withheld. In no event may SPA grant a sublicense that diminishes
the rights or increases the obligations of RTU under this Agreement without the
prior written consent of RTU. With reasonable promptness following execution,
SPA shall provide a copy of any sublicense to RTU provided that the financial
terms of such sublicense may be redacted. SPA shall be responsible hereunder for
any failure of such Third Parties to comply with the terms and conditions of
this Agreement as if they are directly applicable to such Third Parties.
4.4 Improvement Patents. As inventions are discovered by a Party that would be a
basis for filing for an Improvement Patent, that inventing Party shall inform
the other Party and the Parties will cooperate with each other before the
filing, in the filing, and after filing such Improvement Patent, to assure at
lowest cost, and more reasonable level of effort the widest filing globally of a
patent filing most likely to be granted with the most comprehensive claims so as
to best extend and improve the commercial returns from the Licensed Product.
Subject to the terms and conditions of this Agreement, and subject to no further
costs than those set forth in Article 9 below, RTU hereby grants to SPA a
non-exclusive and royalty-free license, under any and all patents to be owned by
RTU with respect to any patentable inventions made, created, developed,
conceived or reduced to practice by RTU during the Term of this Agreement in
relation to the Licensed Product and/or Unoprostone, to Develop, make, register,
Commercialize, use and sell the Licensed Products within the SPA Territory
hereunder. SPA hereby grants to RTU a non-exclusive and royalty-free license,
under any and all patents to be owned by SPA (including its Affiliates and
sublicensees) with respect to any patentable inventions made, created,
developed, conceived or reduced to practice by SPA during the Term of this
Agreement in relation to the Licensed Products and/or Unoprostone hereunder, to
make, use and sell any product within the RTU Territory. SPA will notify RTU and
its Affiliates within thirty (30) days in the event that SPA decides not to
prepare, file, prosecute, maintain and/or defend the Improvement Patents outside
of SPA Territory. RTU or its Affiliates shall then have the right and option to
do so at its own responsibilities and expense and shall own any resulting patent
applicable or patent. Such rights of RTU would be in addition to, and

Page 13 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
not replace, any other rights and remedies of RTU’s available by law and/or this
Agreement. RTU will notify SPA and its Affiliates within thirty (30) days in the
event that RTU decides not to prepare, file, prosecute, maintain and/or defend
the Improvement Patents outside of SPA Territory. SPA or its Affiliates shall
then have the right and option to do so at its own responsibilities and expense
and shall own any resulting patent applicable or patent. Such rights of SPA
would be in addition to, and not replace, any other rights and remedies of SPA’s
available by law and/or this Agreement.
4.5 License to Product Trademarks. Subject to and in accordance with the terms
and conditions of this Agreement, and subject to no further costs than those set
forth in Article 9 below, RTU hereby grants to SPA an exclusive, even as to RTU
and its Affiliates in the SPA Territory, royalty-free license, with the right to
sublicense to multiple tiers of Third Parties, to use all current and future
Product Trademarks in connection with the performance by SPA or its Affiliates
of their development and Commercialization obligations with respect to the
Licensed Product, provided, however RTU shall have the right to use these future
trademarks without incurring any payment obligations to SPA in RTU Territory.
Notwithstanding the license to Product Trademarks granted by RTU in this
Section 4.5, SPA shall have the right not to use the Licensed Product Trademarks
or to use another trademark (each an “Alternative Trademark”) for the Licensed
Product in SPA Territory, and SPA shall own all rights to such Alternative
Trademark and shall be free to use such Alternative Trademark without regard to,
or accounting to, RTU except as otherwise provided herein. RTU shall have the
right to use these Alternate trademarks without incurring any payment
obligations to SPA in RTU Territory.
Article 5. Regulatory
5.1 Regulatory Filings; Regulatory Approvals. Subject to Articles 2 (NDA
Transfer) and 3 (Data Sharing) the following provisions shall apply:

5.1.1   Ownership. Ownership and control over all aspects of the NDA other than
CMC compliance for the Licensed Product and Unoprostone in the Territory shall
be transferred to SPA in accordance with the provisions of Article 2 and 3
above. Upon such transfer SPA shall undertake it commercially reasonable efforts
to prosecute and maintain the NDA for the Licensed Products and/or Unoprostone
[for all product indications] in the Territory.   5.1.2   Preparation of
Regulatory Filings; Communications.

  a)   Preparation of Regulatory Filings; Review of Regulatory Filings. Subject
to all provisions above, the Parties shall reasonably cooperate and consult with
each other in good faith to develop strategies for all Regulatory Filings for
Unoprostone and the Licensed Product; provided that RTU shall be responsible for
determining for the CMC package and shall have a right of final approval for the
overall regulatory strategy. The Parties shall also be responsible within their
respective Territories for implementing the regulatory strategy for clinical
studies (including the interactions with Regulatory Authorities).

Page 14 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.



  b)   Communications; Regulatory Meetings. The Parties shall cooperate with
each other’s reasonable requests and provide support in responding to Regulatory
Authorities, including providing comments on its submissions and responses
within ten (10) Business Days from the time of receipt or sooner if required by
Regulatory Authority.     c)   Occurrences or Information Arising out of RTU
Manufacturing Activities. During the Term, RTU will advise SPA without undue
delay, however in any event within a period not to exceed seven (7) Business
Days of any occurrences or information arising out of RTU’s manufacturing
activities that have or could reasonably be expected to have adverse regulatory
compliance and/or reporting consequences concerning the Licensed Product,
including actual or threatened Regulatory Authorization withdrawals or labeling
changes in SPA Territory, and failure to do so shall constitute a material
breach of this Agreement by RTU.     d)   Regulatory Authority Inspections.
During the Term, and subject to the Unoprostone Supply Agreement, RTU will be
responsible for handling and responding to any Regulatory Authority inspections
with respect to RTU’s manufacture of the Licensed Product. RTU will provide to
SPA any information reasonably requested by SPA and all information requested by
any Regulatory Authority concerning any governmental inspection related to the
Licensed Product and will allow Regulatory Authorities to conduct reasonable
inspections upon the request of such Regulatory Authority and failure to do so
shall constitute a material breach of this Agreement by RTU.     e)   Violations
or Deficiencies Relating to the Licensed Product. SPA without undue delay, but
in any event within a period not to exceed five (5) Business Days, of any
written alleged violations or deficiencies relating to the Licensed Product and
the corrective action to be taken. RTU will as expeditiously as practicable take
any such corrective action required to comply with the provisions of this
Agreement and with the Unoprostone Supply Agreement, and failure to do so shall
constitute a material breach of this Agreement by RTU. Prior to submission of
any written response submitted to any applicable Regulatory Authority, SPA will
have an opportunity to review any portion of the response regarding written
alleged violations or deficiencies relating to the Licensed Product.

5.2 Product Labels and Inserts; Core Data Sheets. Each Party and its Affiliates
shall own and be responsible for all Product Labels and Inserts for all Licensed
Products in its Territory. Each Party and its Affiliates shall own and be
responsible for all Core Data Sheets for all Licensed Products in its Territory.
5.3 Adverse Event Reports. SPA and its Affiliates shall be responsible for
investigating Adverse Events and other required safety information associated
with the use of the Licensed Product in SPA Territory in accordance with the
requirements of the relevant Regulatory Authority. SPA shall be responsible for
the collection, review, assessment, tracking and filing of information related
to Adverse

Page 15 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
Events, and RTU will cooperate and provide or cause any Third Party to provide
such information to SPA and its Affiliates with respect thereto and failure to
do so shall constitute a material breach of this Agreement by RTU. Prior to any
Commercialization of the Licensed Product in the SPA Territory, the Parties
shall enter into an agreement to initiate a process for the exchange of Adverse
Event safety data in a mutually agreed format, including, but not limited to,
post-marketing spontaneous reports received by a Party or its Affiliates in
order to monitor the safety of the Licensed Product and to meet reporting
requirements with any applicable Regulatory Authority (“Pharmacovigilance
Agreement”).
5.4 Recalls and Market Withdrawals.

5.4.1   Notification. Each Party shall make every reasonable effort to notify
the other Party promptly (but in no event later than forty-eight (48) hours)
upon its determination that any event, incident or circumstance has occurred
that may result in the need for a Recall or Market Withdrawal of the Licensed
Product, in or outside of its Territory, and include in such notice the
reasoning behind such determination and any supporting facts.   5.4.2  
Initiation. SPA shall determine whether to voluntarily implement any Recall and
upon what terms and conditions the Licensed Product shall be subject to a Recall
in SPA Territory. SPA shall determine whether to voluntarily implement a Market
Withdrawal in SPA Territory and upon what terms and conditions the Licensed
Product shall be subject to a Market Withdrawal or otherwise temporarily or on a
limited basis withdrawn from sale in SPA Territory. If a Recall is mandated by a
Regulatory Authority, SPA shall initiate such a Recall to be in compliance with
Applicable Law.   5.4.3   Responsibility. For all Recalls or Market Withdrawals
undertaken pursuant to this Section 5.4, SPA and its Affiliates shall be solely
responsible for the execution of such Recall or Market Withdrawals, and RTU
shall reasonably cooperate in all such Recall or Market Withdrawal efforts. RTU
shall be responsible for the costs associated with any Recall or Market
Withdrawal to the extent of its attribution to the cause of such Recall or
Market Withdrawal.   5.4.4   Complaints. In the case that the same lot of the
Product is supplied for the SPA Territory and RTU Territory, each Party shall
refer any complaints that it receives concerning the Licensed Product in the
other Party’s Territory to the other Party within forty-eight (48) hours of its
receipt of the same or earlier if required by Applicable Law; provided that all
complaints concerning suspected or actual Licensed Product tampering,
contamination or mix-up (e.g. wrong ingredients) shall be delivered within
twenty-four (24) hours of receipt of the same. Unless otherwise required by any
Applicable Law, the Parties shall not take any other action in respect of any
such complaint which it receives concerning the Licensed Product in the other
Party’s Territory without the prior written consent of the other Party.

Article 6. Development
6.1 General. SPA, at its sole discretion, may engage in Development of
Unoprostone and/or Licensed Product in SPA Territory.

Page 16 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
6.2 Additional Clinical Trials. SPA, at its sole discretion, may conduct
clinical trials of Unoprostone and/or Licensed Product in SPA Territory, at its
sole expense.
6.3 Pharmacovigilance Administration. In SPA Territory, SPA shall be responsible
for all costs of pharmacovigilance administration in SPA Territory in accordance
with the Pharmacovigilance Agreement (as defined in Section 5.3 above, Adverse
Events Reports). RTU shall ensure that it, its Affiliates, or its licensees
provide SPA with all information and data required to allow SPA to comply with
its regulatory obligations and RTU’s failure to do so shall constitute a
material breach of this Agreement by RTU.
6.4 Conduct of Development.

6.4.1   Compliance. Within its Territory, each Party shall perform Development
of Unoprostone and/or Licensed Product in good scientific manner and in material
compliance with Applicable Law.   6.4.2   Cooperation. The Parties shall
cooperate in good faith as needed in performance of Development.

6.5 Records. Each Party shall maintain records of its Development activities in
sufficient detail, in good scientific manner and otherwise in a manner that
reflects all work done and results achieved in the performance of Development.
Each Party shall retain such records for at least five (5) years after the
expiration or termination of this Agreement, or for such longer period as may be
required by Applicable Law or agreed to in writing by the Parties. Subject to
Articles 10 (Confidentiality and Non-Disclosure) and 3 (Data Sharing), each
Party shall provide the other Party, upon reasonable request, a copy of such
records to the extent reasonably required for the performance of the requesting
Party’s obligations and exercise of its rights under this Agreement. Each Party
agrees to maintain a policy that requires its employees and consultants to
record and maintain Technology developed during the development plans in
accordance with generally accepted practice in the industry.
6.6 Other Indications; Mutual Right of First Refusal. From time to time during
the Term, each Party may Develop products for Other Indication(s) within each
Territory and grant the other Party a non-exclusive license to Develop and
Commercialize a product for such Other Indication(s) in its Territory. Each
Party shall provide the other with notice of any such Other Indication(s) in
writing. The Parties shall negotiate in good faith on basic terms and conditions
of such license agreement. Each party shall have the right to sublicense the
right set out in this section 6.6 only upon prior written consent by the other
party, which consent is within the other party’s full and unfettered discretion.
Article 7. Promotion of Licensed Products
7.1 Efforts. Subject to the terms and conditions of this Agreement, SPA and its
Affiliates shall be solely responsible for all aspects of Commercializing the
Licensed Product in SPA Territory, including, but not limited to the utilization
of Third Parties to Commercialize or detail the Licensed Products. SPA shall
have full discretion, without liability to RTU, in determining whether or not to
Commercialize the Licensed Product in SPA Territory.

Page 17 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
7.2 Promotional Materials. SPA shall own all Promotional Materials for the
Licensed Product in SPA Territory. RTU shall provide SPA with copies of
Promotional Materials, if prepared by RTU, for the Licensed Product. SPA, its
Affiliates and sublicensees may use such Promotional Materials, as modified
appropriately subject to the approval of RTU in writing, for use in SPA
Territory for the purpose of this Agreement. SPA shall permit RTU to use copies
of the Promotional Materials, including those so modified, within RTU Territory.
Article 8. Consideration
8.1 Upfront Payment. SPA or its Affiliates shall pay to RTU a non-refundable
Three Million United States Dollars (US$3,000,000) (payable in Japanese Yen,
converted at the spot rate at the close of the Business Day in which each such
milestone payment becomes payable) within fifteen (15) days of the Effective
Date.
8.2 Milestone Payments. SPA shall make each of the following non-refundable,
payments to RTU, in United States dollars, but paid in Japanese Yen, converted
at the spot rate at the close of the Business Day in which each such milestone
payment becomes payable and each on a one (1) time basis at the end of the month
following which the milestone event is achieved:

      Milestone Event   Milestone Payment
Re-launch of Rescula® for Glaucoma Indication in SPA Territory
  SPA to pay RTU US$500,000 in accordance with 9.2 after the occurrence of the
Milestone Event
 
   
Other Indication Regulatory Approval in SPA Territory for efficacy
  SPA to pay RTU US$1,000,000 in accordance with 9.2 after the occurrence of the
Milestone Event
 
   
1st occurrence of Annual Net Sales in total of all indications of US$[*] or more
in SPA Territory
  SPA to pay RTU US$500,000 in accordance with 9.2 after the occurrence of the
Milestone Event
 
   
1st occurrence of Annual Net Sales in total of all indications of US$[*] or more
in SPA Territory
  SPA to pay RTU US$1,000,000 in accordance with 9.2 after the occurrence of the
Milestone Event
 
   
1st occurrence of Annual Net Sales in total of all indications US$[*] or more in
SPA Territory
  SPA to pay RTU US$2,500,000 in accordance with 9.2 after the occurrence of the
Milestone Event

Page 18 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
8.3 Third Party Royalties and Milestones. Within SPA Territory, SPA shall be
solely responsible for the payment of any Third Party Royalties, milestone
payments and any other payments arising from Third Party intellectual property
rights claims related to the Licensed Product.
8.4 Payment Dates and Reports. Upon making the payments under Sections 9.2
(Milestone Payments) and 9.3 (Third Party Royalties and Milestones), SPA and its
Affiliates shall also provide a report showing: (i) a statement identifying the
Annual Net Sales of the Licensed Product in the Territory; (ii) the withholding
taxes, if any, required by Applicable Law to be deducted with respect to such
Net Sales; and (iii) the exchange rates, if any, used in determining the amount
of United States dollars.
8.5 Audit Rights. Each Party shall keep and maintain for at least three
(3) years complete and accurate records in accordance with GAAP or IFRF as the
case may be in sufficient detail to allow confirmation of any payment
calculations or components thereof and made hereunder. Upon the written request
of a Party (herein, the “Auditing Party”) and not more than once in each
Calendar Year, the other Party (herein, the “Audited Party”) shall permit an
independent certified public accounting firm of internationally-recognized
standing, selected by the Auditing Party (provided that the Auditing Party shall
not without the Audited Party’s prior written consent select the same public
accounting firm that conducts the Auditing Party’s annual financial statement
audit) and reasonably acceptable to the Audited Party, at the Auditing Party’s
expense, to have access, with not less than thirty (30) days notice, during
normal business hours, to the records of the Audited Party and its Affiliates as
may be reasonably necessary to verify the accuracy of the payments hereunder for
any year ending not more than thirty-six (36) months prior to the date of such
request. The accounting firm will be instructed to provide its audit report
first to the Audited Party, and will be further instructed to redact any
proprietary information of the Audited Party not relevant to verifying the
accuracy of payments prior to providing that audit report to the Auditing Party.
The accounting firm’s audit report shall state whether the applicable report(s)
is/are correct or not, and, if applicable, the specific details concerning any
discrepancies. No other information shall be shared. If such accounting firm
concludes that additional monies were owed by the Audited Party to the other,
the Audited Party shall have the option to invoke the arbitration proceedings of
Sub-Section 14.1.2 or pay the additional monies within thirty (30) days of the
date the Audited Party receives such accounting firm’s written report so
concluding. The fees charged by such accounting firm shall be paid by the
Auditing Party; provided if an error in favor of the Auditing Party of more than
ten percent (10%) is discovered, then the Audited Party shall pay the reasonable
fees and expenses charged by such accounting firm. Any audit reports provided
hereunder shall be the Confidential Information of the Audited Party.
8.6 Withholding Taxes. All payments made under this Agreement shall be free and
clear of any and all taxes, duties, levies, fees or other charges, except for
withholding taxes. Where any sum due to be paid to a Party hereunder is subject
to any withholding tax, the Parties shall use commercially reasonable efforts to
do all such acts and things and to sign all such documents as will enable them
to take advantage of any applicable double taxation agreement or treaty. In the
event there is no applicable double taxation agreement or treaty, or if an
applicable double taxation agreement or treaty reduces but does not eliminate
such withholding or similar tax, the paying Party shall deduct any

Page 19 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
withholding taxes from payment and pay such withholding or similar tax to the
appropriate government authority, deduct the amount paid from the amount due to
the receiving Party and secure and send to the receiving Party the best
available evidence of such payment.
8.7 Payments. All payments due under this Agreement shall be payable in Japanese
Yen, converted at the spot rate at the close of the Business Day in which each
such milestone payment becomes payable. Unless specified otherwise herein or in
the Unoprostone Supply Agreement, RTU will invoice SPA for Licensed Product upon
RTU’s delivery thereof to SPA’s carrier and payments shall be due within thirty
(30) days from date of receipt of invoice. All payments under this Agreement
shall be by appropriate electronic funds transfer in immediately available funds
to such bank account as RTU shall designate. Each payment shall reference this
Agreement and identify the obligation specific as to time and Net Sales or other
condition incurring the payment obligation under this Agreement that the payment
satisfies. If at any time legal restrictions prevent the remittance of part or
all of payments owed by a Party hereunder, the Parties shall promptly negotiate
in good faith the terms for repayment under lawful means or methods.
8.8 No Other Compensation. Unless otherwise agreed to by the Parties and set
forth in writing, RTU and SPA hereby agree that the terms of this Agreement and
all ancillary agreements hereto (including, without limitation, the Unoprostone
Supply Agreement attached hereto) shall fully define any and all consideration,
compensation and benefits, monetary or otherwise, to be paid, granted or
delivered by each Party to the other in connection with the transactions
contemplated herein. Neither Party has previously paid or entered into any other
commitment to pay, whether orally or in writing, any employee of the other
Party, directly or indirectly, any consideration, compensation or benefits,
monetary or otherwise, in connection with the transactions contemplated herein.
Article 9. Confidentiality and Non-Disclosure
9.1 Confidentiality.

9.1.1   Nondisclosure Obligations. Except to the extent expressly permitted by
this Agreement, at all times during the Term and for a period of ten (10) years
following the expiration or termination hereof, the Receiving Party shall keep
confidential and shall not publish or otherwise disclose or use for any purpose
other than the purpose of this Agreement, any Confidential Information of the
Disclosing Party. The Receiving Party shall treat and protect the trade secret
status of Confidential Information as it would its own proprietary information
which in no event shall be with less than a reasonable standard of care, and
take reasonable precautions to prevent the publication or unauthorized use or
disclosure of Confidential Information to a Third Party, except as explicitly
set forth herein, without prior, explicit, written consent of the other Party.  
9.1.2   Exceptions to Confidentiality. The Receiving Party’s obligations set
forth in this Agreement shall not extend to any information of a Disclosing
Party or information developed in the performance of this Agreement that:

Page 20 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.



  a)   is or hereafter becomes part of the public domain in accordance with
Article 4, by public use, publication, general knowledge or the like or is made
generally available in the public domain by a Third Party with right to make
such publication; in each case, other than through a breach of this Agreement;  
  b)   is received from a Third Party without restriction and with the right to
disclose such information or information developed in the performance of this
Agreement;     c)   the Receiving Party can demonstrate by competent
pre-existing written evidence properly maintained as a formal business record
was already in its possession without any limitation on its use or disclosure
prior to its receipt from the Disclosing Party;     d)   the Receiving Party can
demonstrate by competent written evidence properly maintained as a formal
business record was independently developed by or for the Receiving Party
without reference to, use of or disclosure of the Disclosing Party’s
Confidential Information or information developed in confidence in the
performance of this Agreement; or     e)   is released from the restrictions set
forth in this Agreement by the express prior written consent of the Disclosing
Party, or in the case of information developed in confidence in the performance
of this Agreement, the other Party.

    Notwithstanding the foregoing, specific aspects or details of Confidential
Information shall not be deemed to be within the public domain or in the
possession of the Receiving Party merely because the Confidential Information is
embraced by more general information in the public domain or in the possession
of the Receiving Party. Further, any combination of Confidential Information
shall not be considered in the public domain or in the possession of the
Receiving Party merely because individual elements of such Confidential
Information are in the public domain or in the possession of the Receiving Party
unless the combination and its principles are in the public domain or in the
possession of the Receiving Party.   9.1.3   Authorized Disclosures. Each Party
may disclose Confidential Information and/or Information developed in confidence
in the performance of this Agreement to the extent that such disclosure is:

  a)   made in response to a valid relevant unappealed or unappealable order of
a court of competent jurisdiction or other Regulatory Authority or any political
subdivision or regulatory body thereof of competent jurisdiction; provided that
the Receiving Party shall first have, if reasonably possible, given notice to
the Disclosing Party and given the Disclosing Party, at such Disclosing Party’s
own expense, a reasonable opportunity to quash such order or to obtain a
protective order requiring that the Confidential Information and/or Information
developed in confidence in the performance of this Agreement or documents that
are the subject of such order be held in confidence by

Page 21 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.

      such court or Regulatory Authority or, if disclosed, be used only for the
purposes for which the order was issued; and provided, further, that if a
disclosure order is not quashed or a protective order is not obtained, the
Confidential Information disclosed in response to such order shall be limited
only to that information which is legally required, in the opinion of legal
counsel to the Receiving Party, to be disclosed in such response to such court
or governmental order;     b)   otherwise required by Applicable Law or the
requirements of a major national securities exchange, in the opinion of legal
counsel to the Receiving Party, provided that the Party disclosing such
Confidential Information shall exercise its commercially reasonable efforts to
obtain a protective order or other reliable assurance that confidential
treatment will be accorded and if possible give the other Party a reasonable
opportunity to review and comment on any such disclosure in advance thereof (but
not less than five (5) Business Days, if possible, prior to the date of such
disclosure);     c)   made to an applicable Regulatory Authority as useful or
required in connection with any filing, application or request for Regulatory
Approval; provided that reasonable measures shall be taken to assure
confidential treatment and narrowest possible use and disclosure of such
information;     d)   (i) reasonably necessary in filing or prosecution of
patents or other intellectual and/or industrial property rights covering the
manufacture, use or sale of Unoprostone or the Licensed Product(s) or
(ii) reasonably necessary in defending litigation related to Licensed Patents if
such litigation relates to this Agreement, and in each case of (i) and (ii),
provided that the Receiving Party or Party disclosing information developed in
confidence in the performance of this Agreement, if such disclosure is
non-confidential, gives reasonable advance notice to the Disclosing Party, or
other Party in the case of information developed in confidence in the
performance of this Agreement, of such disclosure; and     e)   to the extent
necessary, and subject to subcontracting provisions set forth in this Agreement,
to its Affiliates, directors, officers, employees, consultants, sublicensees of
SPA or RTU (or bona fide potential sublicensees of SPA or RTU), vendors and
clinicians, under written agreements of confidentiality substantially similar or
at least as restrictive as those set forth in this Agreement, who have a need to
know such information in connection with a Party performing its obligations or
exercising its rights under this Agreement; provided, that either Party may
enter into such written agreements that provide for shorter timeframes for
maintaining confidentiality than those set forth in this Agreement with the
written consent of the other Party.

9.2 Patient Information. The Parties shall abide (and cause their respective
Affiliates to abide), and take (and cause their respective Affiliates to take)
all reasonable and appropriate actions to ensure that

Page 22 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
all Third Parties conducting or assisting with any clinical development
activities hereunder in accordance with, and subject to the terms of, this
Agreement, shall abide, to the extent applicable, by all Applicable Law
concerning the confidentiality or protection of patient identifiable information
and other patient protected health information, the confidentiality of
Confidential Information and the patentability of any concepts, ideas, or
inventions developed incident to the performance of this Agreement.
9.3 Use of Name and Disclosure of Terms. Each Party shall keep the existence of,
the terms of and the transactions and the subject matter covered by this
Agreement confidential and shall not disclose such information to any Third
Party through a press release, publication, promotional material, other form of
publicity or otherwise, or, except as expressly permitted in this Agreement,
mention or otherwise use the name, insignia, symbol, trademark, trade name or
logotype of the other Party or its Affiliates in any manner without the prior
written consent of the other Party in each instance. The restrictions imposed by
this Section shall not prohibit either Party from making any disclosure
identifying the other Party that, in the opinion of the disclosing Party’s
counsel, is required by Applicable Law, rule or regulation or the requirements
of a major national securities exchange or another similar regulatory body,
provided that any such disclosure shall be governed by this Article and that the
other Party is given a reasonable opportunity to review and comment on any such
press release or public communication in advance thereof (but not less than five
(5) Business Days prior to the date of disclosure). Further, the restrictions
imposed on each Party under this Section are not intended, and shall not be
construed, to prohibit a Party from identifying the other Party in its internal
business communications, provided that any Confidential Information in such
communications remains subject to this Article. Each Party agrees that it shall
obtain its own legal advice with regard to its compliance with securities laws,
rules and regulations, and will not rely on any statements made by the other
Party relating to such securities laws, rules and regulations.
Article 10. Intellectual Property Rights
10.1 RTU Intellectual Property Rights. As between the Parties, RTU and its
Affiliates shall have sole and exclusive ownership of all right, title and
interest (subject to the licenses granted in this Agreement) in and to any and
all Licensed Patents (in case of joint patent with SPA, those rights shall
include only the RTU portion of the joint rights), Licensed Know-How and Product
Trademarks in the SPA Territory.
10.2 Patent Filing Prosecution and Maintenance. Subject to Article 2 (NDA
Transfer) RTU, acting through patent counsel of its choice, and at its own sole
discretion, as to which claims, shall be responsible for the preparation,
filing, prosecution, maintenance and/or defense of the Licensed Patents in SPA
Territory. RTU will notify SPA and its Affiliates within thirty (30) days in the
event that RTU decides not to prepare, file, prosecute, maintain and/or defend
the Licensed Patents in SPA Territory. SPA or its Affiliates shall then have the
right and option to do so at its own expense and shall own any resulting patent
applicable or patent. Such rights of SPA would be in addition to, and not
replace, any other rights and remedies of SPA’s available by law and/or this
Agreement.
10.3 Information and Cooperation. RTU shall (i) provide SPA with copies of all
patent applications filed with respect to the Licensed Product and other
material submissions and correspondence with the

Page 23 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
U.S. Patent and Trademark Office and other patent offices, in sufficient time to
allow for review and comment by SPA, (ii) provide SPA and its patent counsel
with an opportunity to consult with RTU and its patent counsel regarding the
filing and contents of any such application, amendment, submission or response
and (iii) provide notice of filing of new Licensed Patents to SPA within ten
(10) Business Days of such filing. RTU hereby agrees that the advice and
suggestions of SPA and its patent counsel shall be taken into reasonable
consideration by RTU and its patent counsel in connection with each filing.
10.4 Product Trademarks. RTU shall be responsible for the filing, prosecution,
defense and maintenance before all trademark offices of all Product Trademarks
and using commercially reasonable efforts to ensure Product Trademarks exist in
SPA Territory, and are kept in good standing for an initial period of ten
(10) years with three (3) ten (10) year automatic renewals. If, at the end of
the Term, SPA wishes to continue to sell the Licensed Product under the Product
Trademark, RTU shall grant SPA an exclusive license in SPA Territory to continue
to use the Product Trademark for an additional ten (10) years with the option to
renew for two (2) additional terms of ten (10) years each. If RTU chooses not to
prepare, file, prosecute, maintain or defend Product Trademarks in SPA
Territory, then SPA or its Affiliates shall have the right and option to do so
at its own expense. At SPA’s request, RTU shall register domain names containing
the Rescula trademark. SPA shall be responsible for the filing, prosecution,
defense and maintenance before all trademark offices of all Alternative
Trademarks.
10.5 Intellectual Property Legal Actions.

10.5.1   Notice of Third Party Infringement, Opposition or Interference. In the
event (ia) either Party becomes aware of any possible infringement, opposition
of or interference with any Licensed Patent Rights or Licensed Know-How relating
to the Licensed Product or any Product Trademark in the SPA Territory,
(ii) either Party becomes aware of the submission by any Third Party of
regulatory filing in SPA Territory for a product that includes the manufacture,
use or sale of Unoprostone, or (iii) either Party becomes aware of any
infringement, interference, opposition, or a nullity action being filed against
any Licensed Patent by a Third Party (each, an “Infringement”), that Party shall
promptly notify the other Party and provide it with all details of such
Infringement of which it is aware (each, an “Infringement Notice”).   10.5.2  
SPA’s Right to Enforce. In the event of an Infringement, RTU shall have the
first right and option to initiate legal proceedings or take other commercially
reasonable steps regarding such Infringement. If RTU does not take or initiate
commercially reasonable steps to initiate legal proceedings or take other
actions regarding the Infringement within ten (10) days from any Infringement
Notice, then SPA or its Affiliates shall have the right and option to do so at
its own expense.   10.5.3   No Settlement and Allocation of Damages. Neither
Party shall settle any Infringement claim or proceeding under this Article that
would limit the rights of a Party hereunder without the prior written consent of
the other Party, which consent shall not be unreasonably withheld, conditioned
or delayed. If either SPA and/or RTU collects any settlement or judgment from
any

Page 24 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.

    Third Party Infringers, the Parties shall first allocate any such amounts to
each Party equal to their respective attorneys’ fees and litigation costs. Any
additional amounts collected shall be payable to SPA.   10.5.4   Right to
Represent. RTU and its Affiliates shall have the right, at their own expense, to
participate and be represented by counsel that it selects, in any legal
proceedings or other action instituted under this Article by SPA.   10.5.5  
Cooperation. In any action, suit or proceeding instituted under this Article,
the Parties shall cooperate with and assist each other in all reasonable
respects. Upon the reasonable request of the Party instituting such action, suit
or proceeding, the other Party shall join therein and shall be represented using
counsel of its own choice, at the requesting Party’s expense.

Article 11. Term and Termination
11.1 Term

11.1.1   If no Order is submitted from SPA to RTU, or no Clinical Trials are
initiated from two (2) years of the Effective Date, then this Agreement shall
terminate without further consideration or notice; OR   11.1.2   With respect to
each Licensed Product, the term of this Agreement shall commence on the
Effective Date and, unless earlier terminated as provided in this Agreement,
shall expire upon the later of (i) a period of ten (10) years, or (ii) the
expiry of all Product Valid Claims in SPA Territory with respect to such
Licensed Product, or (iii) the loss of Data Exclusivity with respect to such
Licensed Product. If this Agreement expires (i.e., not terminated pursuant to
Section 11.2, Termination for Material Breach), then, at RTU’s request, the
Parties shall negotiate in good faith the terms by which SPA could continue to
promote or co-promote and distribute the Licensed Product or SPA will sell back
to RTU, and RTU will repurchase from SPA, at SPA’s actual cost, remaining
inventory with greater than twelve (12) months remaining shelf life.

11.2 Termination.

11.2.1   Termination for Material Breach. In the event of an alleged material
breach of this Agreement by a Party, the other Party must give the Party that is
allegedly in default notice thereof if such non-breaching party intends to
terminate the Agreement pursuant to this Section 11.2.1. Any dispute regarding
an alleged material breach of this Agreement shall be resolved in accordance
with this Article. It is the Parties’ express intent that consideration shall
first and foremost be given to remedying any breach of this Agreement through
the payment of monetary damages or such other legal or equitable remedies as
shall be appropriate under the circumstances, as decided, in each case,
according to the provisions of Section 14.1.2 (Dispute Resolution), and that
there shall only be a limited right to terminate this Agreement as a matter of
last resort. If,

Page 25 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.

    however, a Party receives a notice of material breach that relates solely to
the payment of amounts due hereunder, and (i) there is no dispute as to the
amounts owed and (ii) such breach for non-payment is not cured within ninety
(90) days after receipt of such notice, the notifying Party shall be entitled to
immediately terminate this Agreement by giving written notice to the defaulting
Party. In the event that the neutral (as defined in Section 14.1.2 (Dispute
Resolution)), in accordance with the procedures set forth in Section 14.1.2, has
rendered a ruling that a Party has materially breached this Agreement, which
ruling specified the remedies imposed on such breaching Party for such breach,
and the breaching Party has failed to comply with the terms of such adverse
ruling within the time period specified therein for compliance, or if such
compliance cannot be fully achieved by such date, the breaching Party has failed
to commence compliance and/or has failed to use diligent efforts to achieve full
compliance as soon thereafter as is reasonably possible, or in the event the
material breach cannot be remedied, then in each case the non-breaching Party
shall then in each case the non-breaching Party shall have the following rights:

  a)   if SPA is the breaching Party that failed to cure such breach or, if
applicable comply with an adverse ruling and if the basis for such breach is
SPA’s failure to abide by a material obligation under this Agreement, RTU may
terminate this Agreement with respect only to such specific Licensed Product(s)
to which such breach relates to by delivering written notice to SPA after the
expiration of the period during which SPA was to comply as set forth in the
adverse ruling (if applicable) or may at its option continue this Agreement in
effect and seek monetary or relief against SPA in an amount commensurate with
the damages suffered; and     b)   if RTU is the breaching Party that failed to
cure such breach or, if applicable, comply with an adverse ruling and if the
basis for such breach is RTU’s failure to abide by a material obligation under
this Agreement, SPA may terminate this Agreement with respect only to such
specific Licensed Product(s) to which such breach relates to by delivering
written notice to RTU after the expiration of the period during which RTU was to
comply as set forth in the adverse ruling (if applicable) or may at its option
continue this Agreement in effect and seek monetary or relief against RTU in an
amount commensurate with the damages suffered.

11.2.2   Termination for Insolvency. In the event a Party files for protection
under the bankruptcy laws, makes an assignment for the benefit of creditors,
appoints or suffers appointment of a receiver or trustee over its property,
files a petition under any bankruptcy or insolvency act or has any such petition
filed against it which is not discharged within sixty (60) days of the filing
thereof, then the other Party may terminate this Agreement effective immediately
upon written notice to such Party.   11.2.3   Termination for Licensed Product
Withdrawal or Material Adverse Event. In the event the Licensed Product is
withdrawn from the market by a Regulatory Authority in any country in the

Page 26 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.

    world or a material Adverse Event occurs, then SPA may terminate this
Agreement effective immediately upon written notice to RTU.

11.3 Consequences of Termination of Agreement in its Entirety. Upon any
termination of this Agreement by a Party pursuant to Sub-Sections 11.2.1 or
11.2.2:

11.3.1   the licenses granted by RTU to SPA under this Agreement shall terminate
and any and all rights and properties (including Regulatory Filings) provided to
SPA hereunder shall revert to RTU;   11.3.2   with respect to all Clinical
Studies or post approval studies for any Licensed Product(s) being conducted as
of the effective date of termination, the applicable Party shall end such
Clinical Studies or post approval studies with respect to enrolled subjects in
an orderly and prompt manner in accordance with Applicable Law, including any
required follow up treatment with previously enrolled subjects, and all other
Development, Commercialization and Promotion activities under this Agreement
shall promptly cease.   11.3.3   each Party shall return, or if allowed by the
other Party destroy (and soon thereafter provide to the other Party written
certification evidencing such destruction), all data, files, records and other
materials in its possession or control relating to the other Party’s Technology,
or containing or comprising the other Party’s Confidential Information.

11.4 Consequences of Termination of Agreement with respect to a Licensed
Product. Upon any termination of this Agreement with respect to a Licensed
Product by a Party pursuant to Sub-Sections

11.4.1   the licenses granted by RTU to SPA under this Agreement shall terminate
with respect to such terminated Licensed Product(s);   11.4.2   with respect to
all Clinical Studies or post approval studies for such terminated Licensed
Product being conducted as of the effective date of termination, the applicable
Party shall end such Clinical Studies or post approval studies with respect to
enrolled subjects in an orderly and prompt manner in accordance with Applicable
Law, including any required follow up treatment with previously enrolled
subjects, and all other Development, Commercialization and Promotion activities
under this Agreement shall promptly cease.

11.5 Surviving Provisions. The rights and obligations set forth in this
Agreement shall extend beyond the Term or termination of this Agreement only to
the extent expressly provided for in this Agreement. Without limiting the
generality of the foregoing, it is agreed that the provisions of Articles 2, 3,
4, 5, 6, 7, 9, 10, 11, 12, 13, and 14 and all defined terms referenced in such
Articles as will provide agreed meanings used in such Articles shall survive and
govern any after termination claims, liabilities, disputes and rights and, to
the extent applicable, all other Articles referenced in any such Article shall
survive such termination. Without limiting the generality of the foregoing, the
obligations of confidentiality non-disclosure and non use set forth in Article 9
of this Agreement and Intellectual Property set forth in Article 10 and
Indemnification set forth in Article 13 shall survive for not less than ten
(10) years past effective termination of this Agreement.

Page 27 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
11.6 Continued Obligations. Upon expiration or termination of this Agreement, in
whole or in part, for any reason, nothing herein shall be construed to release
either Party from any accrued rights or obligations that matured prior to the
effective date of such expiration or termination, nor preclude either Party from
pursuing any right or remedy it may have hereunder or at law or in equity with
respect to any breach of this Agreement.
Article 12. Representations and Warranties
12.1 Mutual Representations and Warranties. SPA and RTU each represents and
warrants to the other, as of the Effective Date, as follows:

12.1.1   Corporate Power. Such Party is duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or formation,
and has full corporate or other power and authority to enter into this Agreement
and to carry out the provisions hereof.   12.1.2   Due Authorization. Such Party
(i) has the power and authority and the legal right to enter into this Agreement
and to perform its obligations hereunder and (ii) has taken all necessary action
on its part required to authorize the execution and delivery of this Agreement
and the performance of its obligations hereunder.   12.1.3   Binding Agreement.
This Agreement has been duly executed and delivered on behalf of such Party and
constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with the terms hereof subject to the
effects of bankruptcy, insolvency or other laws of general application affecting
the enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered a proceeding at law or equity.   12.1.4  
Conflicts. The execution and delivery of this Agreement and the performance of
such Party’s obligations hereunder (i) does not conflict with or violate any
provision of the articles of incorporation, bylaws or any similar instrument of
such Party, as applicable, in any material way and (ii) does not conflict with,
violate or breach, or constitute a default or require any consent under, any
contractual obligation or court or administrative order by which such Party is
bound.

12.2 Compliance with Applicable Law. SPA and RTU each represents and warrants to
the other that it shall comply, in all material respects, with Applicable Law
relating to such Party’s rights, duties, responsibilities and obligations set
forth in this Agreement.
12.3 Intellectual Property – RTU Representations and Warranties.

12.3.1   Right to Grant Licenses. RTU represents and warrants to SPA that it has
the right to grant to SPA rights and licenses within the scope set forth in this
Agreement that is free and clear of any licenses, sublicenses and all
encumbrances and RTU will not enter into an agreement that is inconsistent with
the rights and licenses granted to SPA in this Agreement. RTU represents and

Page 28 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.

    warrants that no agreements exist with Third Parties that limits or
restricts use of the Licensed Patents.   12.3.2   No Existing Claims or
Infringement. RTU represents and warrants that, to the best of its knowledge,
with respect to all relevant patents and patent applications, trademarks and
trademark applications in relation to the Licensed Patents and Product
Trademarks, that all patents are valid and in good standing, all assignments for
patents and patent applications have been appropriately obtained and recorded,
all inventors have been correctly and appropriately listed, no inventorship
disputes exist, and there is no claim or demand of any Person pertaining to, or
any proceeding which is pending or to the best of its knowledge threatened, that
challenges RTU’s interest in or the validity of, scope of , infringement of or
enforceability of the Licensed Patents or Product Trademarks or makes any
adverse claim of inventorship or ownership thereof. None of the relevant patents
and patent applications, trademarks and trademark applications in the Licensed
Patents and Product Trademarks are the subject of any ongoing infringement by
any Third Party or any pending or, to RTU’s knowledge, threatened adverse claim,
judgment, injunction, order, decree or agreement restricting its use in
connection with the Licensed Product.   12.3.3   Disclosure and Delivery. RTU
represents and warrants that at the time of disclosure and delivery of the
Licensed Patents and Product Trademarks to SPA, RTU shall, to the best of its
knowledge, have the full right and legal capacity to disclose and license the
Licensed Patents and Trademark Applications without violating the rights of
Third Parties.   12.3.4   Maintaining Existing Licenses and Rights. RTU
represents and warrants that RTU shall maintain all rights and licenses executed
by RTU as of the Effective Date that materially affect SPA’s rights set forth in
this Agreement. All such licenses are listed in Exhibit B (Licensed Patents) to
this Agreement. In the event RTU receives notice that it is in breach of any
such rights or license, RTU represents and warrants that it shall give prompt
written notice to SPA and take all actions to cure such breach, including at
SPA’s option, allowing SPA to cure such breach if possible without impairing
SPA’s legal rights and remedies set forth in this Agreement. RTU represents and
warrants that RTU shall use commercially reasonable efforts to ensure Product
Trademarks exist in each country in SPA Territory and are kept in good standing
for an initial period of ten (10) years with ten (10) year automatic renewals,
as listed in Exhibit D (Product Trademarks) to this Agreement, which shall be
updated from time to time.   12.3.5   Future Authorizations. RTU shall obtain
and maintain during the Term all authorizations, consents and approvals,
governmental or otherwise, necessary for RTU to grant the rights and licenses
granted by RTU under this Agreement.

12.4 No Debarment. Each Party certifies that as of the Effective Date, neither
it, nor any of its employees or agents that will be performing hereunder have
ever been or are currently, or are the subject of a proceeding that could lead
to it or such employees or agents becoming, as applicable, a

Page 29 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
Debarred Entity or Individual, an Excluded Entity or Individual or a Convicted
Entity or Individual. Each Party further agrees that if, during the Term, it, or
any of its employees or agents, become, or are the subject of a proceeding that
could lead to it or such employees or agents becoming, as applicable, a Debarred
Entity or Individual, an Excluded Entity or Individual or a Convicted Entity or
Individual, such Party shall notify the other and shall prohibit such employee
or agent from performing on its behalf under this Agreement. This provision
shall survive termination or expiration of this Agreement for a period of ten
(10) years. For purposes of this provision, the following definitions shall
apply:

12.4.1   “Debarred Individual” means an individual who has been debarred by the
Food and Drug Administration (FDA) pursuant to 21 U.S.C. §335a (a) or (b) from
providing services in any capacity to a Person that has an approved or pending
drug product application or is similarly debarred under corresponding Applicable
Law outside of the United States but in the SPA Territory.   12.4.2   “Debarred
Entity” means a corporation, partnership or association that has been debarred
by the Food and Drug Administration (FDA) pursuant to 21 U.S.C. §335a(a) or
(b) from submitting or assisting in the submission of any abbreviated drug
application, or a subsidiary or affiliate of a Debarred Entity or is similarly
debarred under corresponding Applicable Law outside of the United States but in
the SPA Territory..   12.4.3   “Excluded Individual” or “Excluded Entity” means
(i) an individual or entity, as applicable, who has been excluded, debarred,
suspended or is otherwise ineligible to participate in federal health care
programs such as Medicare or Medicaid by the Office of the Inspector General
(OIG/HHS) of the U.S. Department of Health and Human Services, or (ii) is an
individual or entity, as applicable, who has been excluded, debarred, suspended
or is otherwise ineligible to participate in federal procurement and
non-procurement programs, including those produced by the U.S. General Services
Administration (GSA) or is similarly debarred under corresponding Applicable Law
outside of the United States but in the SPA Territory..   12.4.4   “Convicted
Individual” or “Convicted Entity” means an individual or entity, as applicable,
who has been convicted of a criminal offense that falls within the ambit of 21
U.S.C. §335a(a) or 42 U.S.C. §1320a — 7(a), but has not yet been excluded,
debarred, suspended or otherwise declared ineligible or is similarly debarred
under corresponding Applicable Law outside of the United States but in the SPA
Territory..

12.5 No Litigation. RTU represents and warrants that there is no threatened,
pending or settled litigation with respect to the Unoprostone or the Licensed
Product or that may affect in any way RTU’s ability to grant the rights and
licenses granted by RTU under this Agreement.
12.6 No Additional Material Information. RTU represents and warrants that, to
the best of its knowledge, there is no material information that has not been
provided to SPA that may be relevant to the transaction contemplated by this
Agreement.

Page 30 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
12.7 Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY WITH RESPECT TO
THE MANUFACTURE OF LICENSED PRODUCT, ANY TECHNOLOGY, GOODS, SERVICES, RIGHTS OR
OTHER SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY HEREBY SPECIFICALLY
DISCLAIMS ALL WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS OR IMPLIED, EITHER IN
FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT.
12.8 Limited Liability. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, EXCEPT IN CIRCUMSTANCES OF INTENTIONAL MISCONDUCT BY A PARTY OR ITS
AFFILIATES, OR WITH RESPECT TO (I) INDEMNIFICATION OBLIGATIONS FOR THIRD PARTY
CLAIMS SET FORTH IN ARTICLE 13 (INDEMNIFICATION; INSURANCE), NEITHER PARTY SHALL
BE LIABLE TO THE OTHER PARTY OR ANY OF ITS AFFILIATES FOR ANY SPECIAL, PUNITIVE,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING, WITHOUT LIMITATION,
LOST PROFITS OR LOST REVENUES, OR COST/EXPENSE OF PROCUREMENT OF SUBSTITUTE
GOODS, TECHNOLOGY OR SERVICES, WHETHER UNDER ANY CONTRACT, WARRANTY, NEGLIGENCE,
STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY.
Article 13. Indemnification; Insurance
13.1 Indemnification by SPA. SPA agrees to indemnify, defend and hold harmless
RTU and its Affiliates and their respective employees, agents, officers,
directors and permitted assigns (“RTU Indemnitees”) from and against any Third
Party claims, judgments, expenses (including reasonable attorneys’ fees),
damages and awards (collectively a “Third Party Claim”) arising out of or
resulting from the following events:

13.1.1   improper storage or handling of the Unoprostone or the Licensed Product
by SPA or its Affiliates or sublicensees including but not limited to failure to
comply with CMC specifications, practices or procedures filed in support of the
NDA for the Licensed Products;   13.1.2   SPA’s negligence or willful misconduct
in regard to its performance, or non-performance, under this Agreement including
but not limited to its compliance with cGMP law and regulations and filed CMC
requirements of the NDA for the Licensed Products; or   13.1.3   a breach of any
of SPA’s representations or warranties hereunder;

except, in the respective events, to the extent that such Third Party Claim
arises out of or results from the gross negligence or willful misconduct of any
RTU Indemnitee;
13.1.4 any personal injury and /or product liability of arising from the
inherent safety of the Drug Substance, Drug Product or Commercial Product.
13.2 Indemnification by RTU. RTU agrees to indemnify, defend and hold harmless
SPA and its Affiliates and their respective employees, agents, officers,
directors and permitted assigns (“SPA

Page 31 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
Indemnitees”) from and against any Third Party Claim arising out of or resulting
from the following events:

13.2.1   improper storage, handling, manufacturing, formulation or contamination
of the Unoprostone or the Licensed Product by RTU or its Affiliates Agreement
including but not limited to its compliance with cGMP law and regulations and
filed CMC requirements of the NDA for the Licensed Products;   13.2.2  
Infringement of Third Party intellectual property rights by the manufacture, use
or sale of Licensed Products pursuant to the terms and conditions of this
Agreement or the filing and prosecution of any Licensed Patents or Licensed
Know-How or any Product Trademark;   13.2.3   failure by RTU or any Affiliate or
subcontractor of RTU to supply Licensed Product in accordance with the
Specifications and Applicable Law including but not limited to its compliance
with cGMP law and regulations and filed CMC requirements of the NDA for the
Licensed Products;   13.2.4   any product liability claims arising from quality
defect of the Product;   13.2.5   Non-Conforming Product as set forth in
Unoprostone Supply Agreement, Section 2.3.2;   13.2.6   RTU’s and/or its
subcontractors’ negligence or willful misconduct in regard to its performance,
or non-performance, under this Agreement; or   13.2.7   a breach of any of RTU’s
representations or warranties hereunder;

except, in the respective events, to the extent that such Third Party Claim
arises out of or results from the gross negligence or willful misconduct of any
SPA Indemnitee.
13.3 Procedures for Indemnification. The obligations of an indemnifying Party
under Section 13.1 and Section 13.2 shall be governed by and contingent upon the
following:

13.3.1   Notice of Claim. Each Party shall give the other Party prompt written
notice of any Third Party Claim (an “Indemnification Claim Notice”). Each
Indemnification Claim Notice shall contain a description of the claim and the
nature and amount of the loss claimed (to the extent that the nature and amount
of such loss is known at such time). The indemnified Party shall furnish
promptly to the indemnifying Party copies of all papers and official documents
received in respect of any such Third Party Claim. The indemnifying Party shall
not be required to provide indemnification notice with respect to a Third Party
Claim to the extent that the defense of such Third Party Claim is materially
prejudiced by the failure to give timely notice by the indemnified Party or the
intentional misconduct of the indemnified Party.

13.3.2   Assumption of Defense. At its option, the indemnifying Party may assume
the defense of any Third Party Claim by giving written notice to the indemnified
Party within fourteen (14) days after the indemnifying Party’s receipt of an
Indemnification Claim Notice or sooner if necessary. The assumption of the
defense of a Third Party Claim by the indemnifying Party shall not be

Page 32 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.

    construed as an acknowledgement that the indemnifying Party is liable to
indemnify any SPA Indemnitees or RTU Indemnitees (as applicable) in respect of
the Third Party Claim, nor shall it constitute a waiver by the indemnifying
Party of any defenses it may assert against any indemnified Party’s claim for
indemnification.   13.3.3   Control of the Defense. Upon the assumption of the
defense of a Third Party Claim by the indemnifying Party:

  a)   the indemnifying Party may appoint as lead counsel in the defense of the
Third Party Claim any legal counsel selected by the indemnifying Party, which
shall be reasonably acceptable to the indemnified Party;     b)   the
indemnified Party shall promptly deliver to the indemnifying Party all original
notices and documents (including court papers) received by the indemnified Party
in connection with the Third Party Claim; and     c)   except as expressly
provided in Section 13.3.4, the indemnifying Party shall not be liable to the
indemnified Party for any legal expenses subsequently incurred by such
indemnified Party or any SPA Indemnitee or RTU Indemnitee (as applicable) in
connection with the analysis, defense or settlement of the Third Party Claim. To
the extent that it is ultimately determined that the indemnifying Party is not
obligated to indemnify, defend or hold harmless an Indemnitee from and against
the Third Party Claim, the indemnified Party shall reimburse the indemnifying
Party for any and all costs and expenses (including reasonable attorneys’ fees
and costs of suit) and any loss incurred by the indemnifying Party in its
defense of the Third Party Claim with respect to such indemnified Party or
Indemnitee.

13.3.4   Right to Participate in the Defense. Without limiting Section 13.3.2 or
Section 13.3.3, any SPA Indemnitee or RTU Indemnitee (as applicable) shall be
entitled to participate in, but not control, the defense of a Third Party Claim
and to retain counsel of its choice for such purpose; provided that such
retention shall be at its own expense unless, (i) the indemnifying Party has
failed to assume the defense and retain counsel in accordance with
Section 13.3.2 (in which case the indemnified Party shall control the defense),
or (ii) the interests of the Indemnitee and the indemnifying Party with respect
to such Third Party Claim are sufficiently adverse to prohibit the
representation by the same counsel of both parties under Applicable Law, ethical
rules or equitable principles.   13.3.5   Settlement. The indemnifying Party
shall have the sole right to consent to the entry of any judgment, enter into
any settlement or otherwise dispose of any Third Party Claim, on such terms as
the indemnifying Party, in its reasonable discretion, shall deem appropriate;
provided that:

  a)   the sole relief provided is the payment of money damages;

Page 33 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.

  b)   the consent, settlement or other disposition does not, and will not,
result in a finding or admission of any negligence, intentional malfeasance,
violation of any Applicable Law or any violation of the rights of any person and
does not effect on any other claims that may be made against the indemnified
Party;     c)   the consent, settlement or other disposition does not, and will
not, result in the indemnified Party’s rights under this Agreement being
adversely affected; and     d)   the consent, settlement or other disposition
does not, and will not, result in the indemnified Party becoming subject to
injunctive or other relief or otherwise will adversely affect the business of
the indemnified Party in any manner.

    With respect to all other Third Party Claims, where the indemnifying Party
has assumed the defense of the Third Party Claim in accordance with
Section 13.3.2, the indemnifying Party shall have authority to consent to the
entry of any judgment, enter into any settlement or otherwise dispose of such
Third Party Claim with the prior written consent of the indemnified Party (which
consent shall not be unreasonably withheld, conditioned or delayed). The
indemnifying Party shall not be liable for any settlement or other disposition
of a Third Party Claim by an indemnified Party that is reached without the prior
written consent of the indemnifying Party. Regardless of whether the
indemnifying Party chooses to defend or prosecute any Third Party Claim, no
indemnified Party shall admit any liability with respect to, or settle,
compromise or discharge, any Third Party Claim without the prior written consent
of the indemnifying Party, such consent not to be unreasonably withheld,
conditioned or delayed.   13.3.6   Cooperation. Regardless of whether the
indemnifying Party chooses to defend or prosecute any Third Party Claim, the
indemnified Party shall, and shall cause each Indemnitee to, cooperate in the
defense or prosecution thereof and shall furnish such records, information and
testimony, provide such witnesses and attend such conferences, discovery
proceedings, hearings, trials and appeals as may be reasonably requested in
connection therewith. Such cooperation shall include access during normal
business hours afforded to indemnifying Party to, and reasonable retention by
the indemnified Party of, records and information that are reasonably relevant
to such Third Party Claim, and making indemnified Parties and other employees
and agents available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder, and the
indemnifying Party shall reimburse the indemnified Party for any out-of-pocket
expenses in connection therewith.

13.4 Insurance. Each Party shall obtain and carry in full force and effect the
minimum insurance requirements set forth herein, which shall protect Indemnitees
with respect to events covered by Section 13.1 and Section 13.2. Such insurance
(i) shall be primary insurance with respect to each Party’s own participation
under this Agreement, (ii) shall be issued by a recognized insurer rated by A.M.
Best “A-VII” (or its equivalent) or better, or an insurer pre-approved in
writing by the other Party, (c) shall list the other Party as an additional
named insured thereunder, and (d) shall require thirty (30) days written

Page 34 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
notice to be given to the other Party prior to any cancellation, non-renewal or
material change thereof. The types of insurance, and minimum limits shall be
General liability insurance with a minimum limit of [*] per occurrence and [*]
in aggregate. General liability insurance shall include, at a minimum,
Professional Liability, Clinical Trial Insurance and, beginning at least thirty
(30) days prior to First Commercial Sale of the Licensed Product, product
liability insurance. Upon request by a Party, the other Party shall provide
Certificates of Insurance evidencing compliance with this Section. The insurance
policies shall be under an occurrence form, but if only a claims-made form is
available to a Party, then such Party shall continue to maintain such insurance
after the expiration or termination of this Agreement during any period in which
such Party continues to make, to have made, to use, to offer for sale, to sell
or to import a product that was the Licensed Product under this Agreement, and
thereafter for a period of five (5) years. Notwithstanding the foregoing, either
Party may self-insure in whole or in part the insurance requirements described
above, provided such Party continues to be investment grade determined by
reputable and accepted financial rating agencies.
Article 14. Miscellaneous

14.1   Governing Law; Dispute Resolution.   14.1.1   Governing Law. This
Agreement and all disputes arising out of or related to this Agreement, or the
performance, enforcement, breach or termination hereof, and any remedies
relating thereto, shall be construed, governed, interpreted and applied in
accordance with the substantive laws of New York, United States of America,
without regard to conflict of laws principles, except that questions affecting
the construction and effect of any patent shall be determined by the law of the
country in which the patent shall have been granted. The Parties hereby exclude
the application of or reference to the United Nations Convention on Contracts
for the International Sale of Goods from this Agreement.   14.1.2   Dispute
Resolution.

  a)   Negotiation. The parties agree to consult and negotiate in good faith to
try to resolve any dispute, controversy or claim, of any nature or kind, whether
in contract, tort or otherwise, that arises out of or relates to this Agreement.
No formal dispute resolution shall be used by either party unless and until the
chief executive officers of each party shall have attempted to meet in person to
achieve such an amicable resolution.     b)   Arbitration. Any dispute,
controversy or claim that arises out of or relates to this Agreement that is not
resolved under Section 14.1.2(a) shall be settled by final and binding
arbitration in accordance with the Rules of Arbitration of the International
Chamber of Commerce (“ICC”) in effect on the Effective Date, as modified by
Section 14.1.2(c) below. Judgment upon the award rendered by the arbitrators may
be entered in any court of competent jurisdiction. The place of arbitration
shall be Paris, France unless another location is agreed upon between the
parties and arbitrators. The arbitration shall be conducted in the English
language by three (3) neutral arbitrators

Page 35 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.

      selected by mutual agreement of the parties or, if that is not possible
within thirty (30) days of the initial demand for such arbitration, by the ICC.
At least one (1) arbitrator shall have professional knowledge of and experience
in the regulation of and terms of trade of the ethical pharmaceutical industry.
    c)   Special Rules. Notwithstanding any provision to the contrary in the
ICC’s Rules of Arbitration, the parties hereby stipulate that any arbitration
hereunder shall be subject to the following special rules:

  (i)   The arbitrators may not award or assess punitive damages against either
party; and     (ii)   Each party shall bear its own costs and expenses of the
arbitration and shall share equally the fees and costs of the arbitrators,
subject to the power of the arbitrators, in their sole discretion, to award all
such reasonable costs, expenses and fees to the prevailing party.

14.2   Notices.   14.2.1   Notice Requirements. Any notice, request, demand,
waiver, consent, approval or other communication permitted or required under
this Agreement shall be in writing and in English, shall refer specifically to
this Agreement and shall be deemed given only if delivered by hand with written
confirmation of receipt, by telefax with written confirmation of receipt issued
by other means than by automated telefax response or by internationally
recognized overnight delivery service that maintains records of delivery,
addressed to the Parties at their respective addresses specified in
Sub-Section 14.2.2 or to such other address as the Party to whom notice is to be
given may have provided to the other Party in accordance with this Section. Such
notice shall be deemed to have been given as of the date delivered by hand or
transmitted by facsimile (with transmission confirmed by other means than
automated telefax response) or upon receipt (at the place of delivery) if sent
by an internationally recognized overnight delivery service. Any notice
delivered by facsimile shall be confirmed by a hard copy delivered by
internationally recognized overnight delivery service that maintains records of
delivery as soon as practicable thereafter. This Section is not intended to
govern the day-to-day business communications necessary between the Parties in
performing their obligations under the terms of this Agreement.   14.2.2  
Addresses for Notice.

     
For SPA:
  Sucampo Pharma Americas Inc.
 
  4520 East West Highway
 
  3rd Floor
 
  Bethesda, MD 20814
 
  USA

Page 36 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.

     
 
  Attention: Legal Department
 
  Fax: 301 961 3440
 
   
For RTU:
  R-Tech Ueno, Ltd.
 
  4-1, Techno-Park
 
  Sanda, Hyogo, 669-1339
 
  Japan
 
  Attention: Mr. Ryu Hirata
 
  Facsimile Number: 81-795-60-7180

14.3 Equitable Relief. The Parties acknowledge and agree that the restrictions
set forth in Article 10 (Confidentiality and Non-Disclosure) are reasonable and
necessary to protect the legitimate interests of the Parties and that neither
Party would have entered into this Agreement in the absence of such
restrictions, and that any breach or threatened breach of any provision of
Article 10 (Confidentiality and Non-Disclosure) may result in irreparable injury
to the other Party for which there will be no adequate remedy at law. In the
event of a breach or threatened breach of any provision of Article 10
(Confidentiality and Non-Disclosure) by a Party, the other Party may be
authorized and entitled to obtain from any court of competent jurisdiction
injunctive relief, whether preliminary or permanent, specific performance and an
equitable accounting of all earnings, profits and other benefits arising from
such breach, which rights shall be cumulative and in addition to any other
rights or remedies to which such Party may be entitled in law or equity. Nothing
in this Section is intended, or shall be construed, to limit the Parties’ rights
to equitable relief or any other remedy for a breach of any provision of this
Agreement.
14.4 Amendment; Waiver. This Agreement may be amended, modified, superseded or
canceled, and any of the terms of this Agreement may be waived, only by a
written instrument signed by duly authorized representatives of each Party or,
in the case of waiver, signed by duly authorized representatives of the Party or
Parties waiving compliance. The delay or failure of any Party at any time or
times to require performance of any provisions shall in no manner affect the
rights at a later time to enforce the same. No waiver by any Party of any
condition or of the breach of any term contained in this Agreement, whether by
conduct, or otherwise, in any one or more instances, shall be deemed to be, or
considered as, a further or continuing waiver of any such condition or of the
breach of such term or any other term of this Agreement.
14.5 No Third Party Beneficiaries. Except as set forth in Section 13.1
(Indemnification by SPA) and Sub-Section 13.2.2, the provisions of this
Agreement are for the sole benefit of the Parties and their permitted successors
and permitted assigns and none of the provisions of this Agreement shall be for
the benefit of or enforceable by any Third Party, including, without limitation,
any employee or creditor of either Party hereto. No such Third Party shall
obtain any right under any provision of this Agreement

Page 37 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
or shall by reasons of any such provision make any claim in respect of any debt,
liability or obligation (or otherwise) against either Party.
14.6 Relationship of the Parties. Nothing in this Agreement shall be construed
(i) to create or imply a partnership, association, joint venture or fiduciary
duty between the Parties, (ii) to make either Party the agent of the other for
any purpose, (iii) to alter, amend, supersede or vitiate any other arrangements
between the Parties with respect to any subject matters not covered hereunder,
or (d) to give either Party the right to bind the other or to create any duties
or obligations between the Parties, except as expressly set forth herein. All
Persons employed by a Party shall be employees of such Party and not of the
other Party and all costs/expenses and obligations incurred by reason of such
employment shall be for the account and expense of such Party. The Parties agree
that the rights and obligations under this Agreement are not intended to
constitute a partnership or similar arrangement that will require separate
reporting for tax purposes in SPA Territory.
14.7 Assignment and Successors. This Agreement is personal to both Parties and
neither Party shall sell, transfer, assign, delegate, pledge or otherwise
dispose – other than SPA’s right to sublicense under Article 4 (Patent License
Grants and Know-How Access) of its rights or delegate its obligations under this
Agreement, whether by operation of law or otherwise, in whole or in part without
the prior written consent of the other Party, which shall not be unreasonably
withheld, excepting always that each Party may, on providing written notice to
the other Party, assign this Agreement and the rights, obligations and interests
of such Party, in whole or in part, without the written consent of the other
Party to any of its Affiliates, or to any purchaser of all or substantially all
of its assets and/or all or substantially all of its assets to which this
Agreement relates or to any successor corporation resulting from any merger or
consolidation of such Party with or into such corporation. Any permitted
assignee of all of a Party’s rights under this Agreement shall be deemed to be a
party to this Agreement as though named herein; provided with respect to an
assignment to an Affiliate, such assigning Party shall remain responsible for
the performance by such Affiliate of the rights and obligations hereunder. Any
attempted assignment or delegation in violation of this Section shall be void.
14.8 Binding Effect. All validly assigned rights of a Party shall inure to the
benefit of and be enforceable by, and all validly delegated obligations of such
Party shall be binding on and be enforceable against, the permitted successors
and assigns of such Party, provided that such Party, if it survives, shall
remain jointly and severally liable for the performance of such delegated
obligations under this Agreement.
14.9 Force Majeure. The occurrence of an event which materially interferes with
the ability of a Party to perform its obligations or duties under this Agreement
which is not within the reasonable control of the Party affected, not due to
malfeasance, and which, with the exercise of due diligence could not have been
avoided (“Force Majeure”), including, without limitation, fire, explosion,
flood, earthquake, war, accident, strike, riot, terrorist attacks, civil
commotion, acts of God, or the like, will not excuse such Party from the
performance of its obligations or duties under this Agreement, but will suspend
such performance during the continuation of Force Majeure. The Party prevented
from

Page 38 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
performing its obligations or duties because of Force Majeure shall be required
to, as soon as reasonably possible, notify the other Party hereto of the
occurrence and particulars of such Force Majeure and shall be required to
provide the other Party, from time to time, with its best estimate of the
duration of such Force Majeure and with notice of the termination thereof. The
Party so affected shall use reasonable efforts to avoid or remove such causes of
nonperformance. Upon termination of Force Majeure, the obligation to perform any
previously suspended obligation or duty shall promptly recommence.
14.10 Headings; References. Article, Section and Subsection headings are
inserted for convenience of reference only and do not form a part of this
Agreement. Unless otherwise specified, (i) references in this Agreement to any
Article, Section or Exhibit shall mean references to such Article, Section or
Exhibit of this Agreement, (ii) references in any section to any clause are
references to such clause of such section, and (iii) references to any
agreement, instrument or other document in this Agreement refer to such
agreement, instrument or other document as originally executed or as amended if
expressly stated in this Agreement.
14.11 Interpretation. Except where the context otherwise requires, wherever
used, the singular shall include the plural, the plural the singular, the use of
any gender shall be applicable to all genders. The term “including” as used
herein shall mean including, without limiting the generality of any description
preceding such term. The language of this Agreement shall be deemed to be the
language mutually chosen by the Parties. The Parties acknowledge and agree that:
(i) the rule of construction to the effect that any ambiguities are resolved
against the drafting Party shall not be employed in the interpretation of this
Agreement; and (ii) the terms and provisions of this Agreement shall be
construed fairly as to all Parties and not in favor of or against any Party,
regardless of which Party was generally responsible for the preparation of this
Agreement.
14.12 Severability. If and to the extent that any court or tribunal of competent
jurisdiction holds any of the terms, provisions or conditions or parts thereof
of this Agreement, or the application hereof to any circumstances, to be
illegal, invalid or to be unenforceable in a final non-appealable order,
(i) such provision shall be fully severable, (ii) this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof, and (iii) the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom, in
each case provided that the basic purpose and structure of this Agreement is not
altered.
14.13 Entire Agreement. This Agreement and the Unoprostone Supply Agreement, and
all subsequent related agreements, constitute the entire agreement between the
Parties with respect to the subject matter of the Agreement. This Agreement
supersedes all prior agreements and understandings, whether written or oral,
with respect to the subject matter of the Agreement, including all
confidentiality agreements entered in to between the Parties with respect to the
subject matters hereof. Each Party confirms that it is not relying on any
representations, warranties or covenants of the other Party except as
specifically set out in this Agreement. All Exhibits referred to in this
Agreement are intended to be and are hereby specifically incorporated into and
made a part of this Agreement. In

Page 39 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
the event of any inconsistency between any such Exhibits and this Agreement, the
terms of this Agreement shall govern.
14.14 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original and both of which, taken
together shall constitute one and the same instrument. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing the original
signature.
14.15 Expenses. Except as otherwise expressly provided in this Agreement, each
Party shall pay the fees and expenses of its respective attorneys and all other
expenses and costs incurred by such Party incidental to the negotiation,
preparation, execution and delivery of this Agreement.
14.16 Further Assurance. Each Party shall perform all further acts and things
and execute and deliver such further documents as may be reasonable and
necessary or as the other Party may reasonably require to give effect to this
Agreement.
14.17 License Survival During Bankruptcy. All rights and licenses granted under
or pursuant to any Section of this Agreement are and shall otherwise be deemed
to be “intellectual property” as that term is defined in Section 101(56) of
Title 11, United States Code (the “Bankruptcy Code”) or in other corresponding
definitions under corresponding foreign bankruptcy codes under other Applicable
Law in other country(ies) in the SPA Territory. Upon and after any Insolvency
Event involving any Party, the other Party shall retain and may fully exercise
all of its respective rights and elections under the applicable insolvency law,
including, without limitation, rights and elections under Section 365(n) of the
Bankruptcy Code or in other corresponding sections under corresponding foreign
bankruptcy codes under other Applicable Law in other country(ies) in the SPA
Territory to the extent applicable. Furthermore, upon and after any Insolvency
Event involving any Party, the other Party shall be entitled to (i) a complete
duplicate of, or complete access to, any such intellectual property, and such
intellectual property, if not already in its possession, shall be promptly
delivered to the non-insolvent Party, unless the insolvent Party elects to
continue, and continues, to perform all of its obligations under this Agreement,
and (ii) elect to refrain from treating this Agreement as terminated with
respect to the intellectual property rights granted to it under this Agreement
and instead retain its rights to such intellectual property, as such rights
existed immediately before the Insolvency Event and without interference, for
the duration of the term of this Agreement.
14.18 Press Release. Subject to Section 10.3 (Use of Name and Disclosure of
Terms), the Parties shall issue the Press Release attached hereto as
Exhibit E(Press Release) on the Execution Date of this Agreement.

Page 40 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 of
The Securities Exchange Act of 1934, as amended.
IN WITNESS WHEREOF, each of the Parties to this Agreement has caused one of its
duly authorized representatives to execute this Agreement where provided below
effective this 23 day of April 2009, on its behalf and in evidence of its
intention to be bound to the terms, obligations, representations and warranties
of this Agreement as set forth above.

                      For and on behalf of       For and On Behalf of    
Sucampo Pharma Americas, Inc.       R Tech Ueno, Ltd.     By Its Duly Authorized
Representative       By Its Duly Authorized Representative    
 
                   
Signature
  /s/ Gayle Dolecek       Signature   /s/ Yukiko Hashitera    
 
                   
Name
  Gayle Dolecek, PD, MPH       Name   Yukiko Hashitera    
Title
  SVP, Research and Development       Title   President    
Date
  April 23, 2009       Date   April 23, 2009    



Page 41 of 41



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
Exhibit A



          CONFIDENTIAL   Unoprostone NDA Transfer/IP and Data Sharing Agreement
   

Exhibit A
Description of Unoprostone Isopropyl

     
Generic name:
  Unoprostone Isopropyl (USAN)
 
   
Chemical names:
  [*]
 
   
CAS No.:
  120373-24-2
 
   
Structural Formula:
  [*]



1/1



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
Exhibit B



          CONFIDENTIAL   Unoprostone NDA Transfer/IP and Data Sharing Agreement
   

Exhibit B
[Separately filed with the Securities and Exchange Commission]

1/1



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

     
Confidential
  Exhibit C Licensed Patents

                              Title   Country   Application No   Filling Date  
Patent No   Issue Date   Expiration date  
Prostaglandins of the F series
  USA   07/945594     9/16/1992     5221763   6/22/1993   7/15/2012  
 
  Canada   565406     4/28/1988     1324129   11/9/1993   11/9/2010  
 
                           
Treatment of Ocular Hypertension with a Synergistic Combination for Ocular
Administration
  USA   07/703660     5/21/1991     5208256   5/4/1993   5/21/2011
 
  Canada   2042972-1     5/22/1991     2042972   10/15/1996   5/21/2011  
 
                           
TREATMENT OF OCULAR HYPERTENSION WITH A SYNERGISTIC COMBINATION
  USA   07/704570     5/21/1991     5166175   11/24/1992   5/21/2011
 
  Canada   2042937-2     5/21/1991     2042937   4/30/2002   5/21/2011  
 
                           
TREATMENT OF OCULAR HYPERTENSION WITH A SYNERGISTIC COMBINATION FOR OPHTHALMIC
USE
  USA   07/899170     6/15/1992     5175189   12/29/1992   5/21/2011
 
  Canada   2042936-4     5/21/1991     2042936   4/30/2002   5/21/2011  
 
                           
TREATMENT OF OCULAR HYPERTENSION WITH A SYNERGISTIC COMBINATION
  USA   08/031875     3/16/1993     5397797   3/14/1995   3/14/2012
 
  Canada   2042934-8     5/21/1991     2042934   4/23/2002   5/21/2011  
 
                           
TREATMENT OF OCULAR HYPERTENSION WITH A SYNERGISTIC COMBINATION
  USA   08/487637     6/7/1995     5547968   8/20/1996   8/20/2013
 
  Canada   2061907-4     2/26/1992     2061907   4/8/2003   2/26/2012  
 
                           
INCREASING THE CHOROIDAL BLOOD FLOW
  USA   07/867359     4/13/1992     5221690   6/22/1993   4/13/2012
 
  Canada   2065889-4     4/13/1992     2065889   8/27/2002   4/13/2012  
 
                           
TREATMENT OF OCULAR HYPERTENSION
  USA   08/162386     12/7/1993     5432174   7/11/1995   8/24/2012  
PROCESS FOR PRODUCTION OF PROSTAGLANDIN INTERMEDIATES
  USA   07/937949     9/1/1992     5274130   12/28/1993   9/1/2012

1/2



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

     
Confidential
  Exhibit C Licensed Patents

                              Title   Country   Application No   Filling Date  
Patent No   Issue Date   Expiration date  
STABILIZATION OF A PROSTANOIC ACID COMPOUND
  USA   08/202132     2/25/1994     5523461   6/4/1996   2/25/2014  
 
                           
Treatment of Optic Nerve Disorder with Prostanoic Acid Compounds
  USA   08/613048     3/8/1996     5773471   6/30/1998   3/8/2016
 
  Canada   [*]     [*]                
 
                           
TREATMENT OF OCULAR HYPERTENSION WITH A SYNERGISTIC COMBINATION
  USA   09/220847     12/28/1998     6329426   12/1/2001   9/30/2018  
 
                           
PHARMACEUTICAL COMPOSITION FOR THE TREATMENT OF HYPERTENSION AND GLAUCOMA
  Canada   2356912     12/25/1998     23536912   2/24/2009   12/25/2018  
 
                           
Apotosis Inhibitor
  USA   09/816655     3/26/2001     7129272   10/31/2006   3/26/2021  
 
  Canada   [*]     [*]                
 
                           
Treatment of Ocular Hypertension and Glaucoma
  USA   09/900021     7/9/2001     6458836   10/1/2002   7/9/2021  
Treatment of Ocular Hypertension and Glaucoma
  Canada   [*]     [*]                
 
                           
CONTROL OF INTRAOCULAR PRESSURE DURING SURGERY
  USA   09/645361     8/25/2000     6414021   7/2/2002   8/25/2020  
 
                           
[*]
  USA   [*]     [*]                
 
  Canada   [*]     [*]                
 
                           
[*]
  USA   [*]     [*]                
 
  Canada   [*]     [*]                
 
                           
[*]
  USA(pro)   [*]     [*]              

2/2



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
Exhibit D

          CONFIDENTIAL   Unoprostone NDA Transfer/IP and Data Sharing Agreement
   

Exhibit D
List of Trademarks RESCULA

                  Country   Application No.   Category   Application Date  
Registration No.  
 
               
USA
  77/470526   Class 5   2008.5.9    
 
               
Canada
  806022   Class 5   1996.3.4   806022





--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
Exhibit E
(SUCAMPO LOGO) [w73976w7397601.gif]
Contact:
Kate de Santis
Sucampo Pharmaceuticals, Inc.
240-223-3834
kdesantis@sucampo.com
and
John Woolford
Westwicke Partners
410-213-0506
john.woolford@westwicke.com
Sucampo Acquires Rights to Rescula® for U.S. and Canada
Strengthens Sucampo’s Prostone Product Portfolio
Potential for Label Expansion in Dry AMD
Bethesda, Maryland, and Tokyo, Japan — April 23, 2009 — Sucampo Pharmaceuticals,
Inc., (NASDAQ: SCMP) and R-Tech Ueno, Ltd. (RTU) (Osaka Exchange Hercules code:
4573), today announced that Sucampo Pharma Americas, Inc. (SPA), a wholly owned
subsidiary of Sucampo Pharmaceuticals Inc., licensed from RTU the
commercialization rights to Rescula® (unoprostone isopropyl) in the United
States and Canada, including all associated patents and other intellectual
property. In addition, RTU will be the exclusive supplier of finished product to
Sucampo.
Rescula was approved by the U.S. Food and Drug Administration (FDA) for the
treatment of open-angle glaucoma and ocular hypertension in 2000. In addition to
these approved indications, Sucampo management believes that Rescula has the
potential to be a treatment for dry age-related macular degeneration (dry AMD).
As a result, Sucampo plans to initiate a phase 2 clinical trial with Rescula for
dry AMD in 2010.
Ryuji Ueno, M.D., Ph.D., Ph.D., Chairman and Chief Executive Officer of Sucampo
Pharmaceuticals, said, “We are very pleased to add Rescula to Sucampo’s product
portfolio, alongside Amitiza®. We look forward to re-launching Rescula for its
currently approved indications and to developing it as a potential treatment for
dry AMD. We believe Rescula will be an important and integral part of our
product portfolio. Both Rescula and Amitiza are created from the prostone
technology whose therapeutic potential I discovered in the 1980s and is also the
basis for Sucampo’s clinical and preclinical pipeline compounds. Rescula targets
disorders caused by the aging process, which is consistent with the commercial
focus of Sucampo and one of my abiding passions.”
Ms. Yukiko Miyake-Hashitera, President and Chief Executive Officer of R-Tech
Ueno Ltd., said, “I am very pleased with this agreement as it provides an
opportunity for Rescula to significantly impact the quality of vision and
quality of life of patients both in the U.S. and Canada. I have the utmost
confidence that the potential of Rescula will be fully maximized.”

1



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
Gayle Dolecek, P.D., M.P.H., Senior Vice President of Research & Development,
Sucampo Pharmaceuticals, said, “Rescula’s safety profile and novel mechanism of
action are two of its product attributes that provide a rationale for new
indications. Its existing FDA approval status and safety profile should
facilitate entry into clinical trials for dry AMD patients. If those trials are
successful, Rescula will provide us the opportunity to meet the unmet medical
needs of a substantial patient population.”
Stanley G. Miele, Senior Vice President of Sales & Marketing, Sucampo
Pharmaceuticals, said, “This agreement provides Sucampo’s sales team with a
second prostone product. As part of our future re-launch of Rescula, we will
continue focusing on the Amitiza market segments we now serve, while
establishing relationships and a collaborative approach with specialists who
treat ocular disorders. This is a very nice fit for our commercial team.”
Terms of the Agreement
Under the terms of the agreement, Sucampo will hold the exclusive rights to
commercialize Rescula in the U.S. and Canada for the treatment of glaucoma and
ocular hypertension. Sucampo also will have the right to develop Rescula for
additional indications. Sucampo also will have the right of first refusal to
commercialize in the U.S. and Canada any additional indications for which
Rescula is developed by RTU. RTU will be exclusively responsible for supply of
Rescula to Sucampo for the U.S. and Canada.
Sucampo will make an upfront payment to RTU of $3.0 million and will be
responsible for additional milestone payments based on the achievement of
specified development and commercialization goals. Sucampo will be responsible
for the development, regulatory, and commercialization activities and expenses
for Rescula in the U.S. and Canada.
As of April 1, 2009, RTU held six percent of the outstanding common stock of
Sucampo Pharmaceuticals’ outstanding shares. Dr. Ueno, Chairman and Chief
Executive Officer of Sucampo Pharmaceuticals, Inc., and his wife, Dr. Sachiko
Kuno directly and indirectly own a majority of the capital stock of RTU.
Dr. Ueno and Dr. Kuno do not hold any management or board positions with RTU.
Dr. Ueno and Dr. Kuno are both members of the board of directors of Sucampo
Pharmaceuticals and together directly or indirectly hold a substantial majority
of the common stock of Sucampo Pharmaceuticals.
About Rescula (unoprostone isopropyl)
Rescula (unoprostone isopropyl) is a synthetic docosanoid that is administered
topically as a liquid eye drop that activates the BK channels in cells within
the retina. Sucampo management believes that this activation of BK channels
lowers intraocular pressure (IOP) by increasing the outflow of aqueous humor.
Clinical studies have shown that in patients with a mean baseline IOP of 23 mm
Hg, unoprostone isopropyl lowers IOP by approximately 3 to 4 mm Hg throughout
the day.
In clinical and preclinical studies Rescula has: increased ocular blood flow to
the optic nerve and in the choroid; maintained visual field; delayed retinal
degeneration induced by rhodoposin by inhibiting apoptosis; inhibited
topographic and blood changes in an ischemic optic nerve head; and lowered
intraocular pressure. SPA believes that these clinical effects suggest that
Rescula could potentially be effective in the treatment of other ocular
diseases.
Rescula received its first marketing approval in Japan in 1994 for the treatment
of glaucoma and ocular hypertension.

2



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
Rescula is a registered trademark of RTU and has been licensed to Sucampo for
use in the U.S. and Canada.
Amitiza is a registered trademark of Sucampo Pharmaceuticals, Inc.
About dry age-related macular degeneration (dry AMD)
More than 8 million people in the U.S. currently have age-related macular
degeneration (AMD), a disease which causes damage to the retina resulting in
loss of vision. AMD is the leading cause of irreversible blindness in adults,
worldwide. The prevalence of AMD in the U.S. is expected to increase by more
than 50 percent, to approximately 12 million by 2020. More than 85 percent of
all people with intermediate and advanced AMD have the dry form, [1]
AMD is a disease associated with aging that gradually destroys sharp, central
vision. Central vision is needed for seeing objects clearly and for common daily
tasks such as reading and driving. AMD affects the macula, the part of the eye
that allows the seeing of fine detail. The macula is located in the center of
the retina, the light-sensitive tissue at the back of the eye. The retina
instantly converts light, or an image, into electrical impulses or nerve
signals, which are sent to the brain. Dry AMD occurs when the light-sensitive
cells in the macula slowly break down, gradually blurring central vision in the
affected eye. As dry AMD progresses, patients may see a blurred spot in the
center of their vision. Over time, as less of the macula functions, central
vision is gradually lost in the affected eye. The most common symptom of dry AMD
is slightly blurred vision and a need for more light to read and do other tasks.
Dry AMD generally affects both eyes, but vision can be lost in one eye while the
other eye seems unaffected. [2] Currently, no drugs have been approved by
regulatory authorities for the treatment of dry AMD.
About glaucoma
Glaucoma is a group of diseases that can damage the eye’s optic nerve, or
retina, resulting in vision loss and blindness. Glaucoma occurs when the normal
fluid pressure inside the eyes slowly rises. However, with early treatment, one
can often protect one’s eyes against serious vision loss.
It is estimated that over 4 million Americans have glaucoma and that it accounts
for 9 to 12 percent of all cases of blindness in the U.S. [3]
For more information visit: http://nei.nih.gov/health and
http://www.glaucoma.org
Sources:

  1.   Retina Today, January/February 2007     2.   National Eye Institute,
Facts about Age-Related Macular Degeneration [NEI Health Information]     3  
Glaucoma Research Foundation, Glaucoma Facts and Stats

About Sucampo Pharmaceuticals
Sucampo Pharmaceuticals, Inc., a biopharmaceutical company based in Bethesda,
Maryland, focuses on the development and commercialization of medicines based on
prostones. The therapeutic potential of prostones, which are bio-lipids that
occur naturally in the human body, was first identified by Ryuji Ueno, M.D.,
Ph.D., Ph.D., Sucampo Pharmaceuticals’ Chairman and Chief Executive Officer. Dr.
Ueno founded Sucampo Pharmaceuticals in 1996 with Sachiko Kuno, Ph.D., founding
Chief Executive Officer and currently Advisor, International Business
Development and a Director.

3



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
Sucampo markets Amitiza® (lubiprostone) 24 mcg in the U.S. for chronic
idiopathic constipation in adults and Amitiza 8 mcg in the U.S. to treat
irritable bowel syndrome with constipation in adult women. Sucampo also is
developing the drug for additional gastrointestinal disorders with large
potential markets. In addition, Sucampo has a robust pipeline of compounds with
the potential to target underserved diseases, inclusive of age-related diseases,
affecting millions of patients worldwide. Sucampo Pharmaceuticals, Inc. has
three wholly owned subsidiaries: Sucampo Pharma Europe, Ltd., located in the UK;
Sucampo Pharma, Ltd., located in Japan; and, Sucampo Pharma Americas, Inc.,
located in Maryland. To learn more about Sucampo Pharmaceuticals and its
products, visit www.sucampo.com.
About R-Tech Ueno
R-Tech Ueno was founded in 1989 by Ryuji Ueno, M.D. Ph.D., Ph.D., and has been a
pharmaceutical venture corporation focusing on research, development,
manufacturing and sales promotion of prescription drugs mainly in the area of
ophthalmic diseases. Products which we manufacture are Rescula eye drops,
glaucoma and ocular hypertension drug and Amitiza capsules, Chronic Idiopathic
Constipation and Irritable Bowel Syndrome drug. Utilizing the highest level of
expertise in the field of ophthalmology, our “physicians oriented new drug
innovation” is making advances into the development of new drugs that target
ophthalmic diseases with no currently effective medications. We also offer
comprehensive support services to venture companies which seek new drug
development. R-Tech Ueno was listed on the Hercules, Osaka Stock Exchange on
April 9, 2008. R-Tech Ueno contributes to the society and progress by developing
effective pharmaceutical products which are derived from our own innovative
ideas.
To learn more about R-Tech Ueno Ltd. and its products, visit
http://www.rtechueno.com/en/index.php
Forward-Looking Statements
Any statements in this press release about future expectations, plans and
prospects for Sucampo Pharmaceuticals are forward-looking statements made under
the provisions of The Private Securities Litigation Reform Act of 1995.
Forward-looking statements may be identified by the words “project,” “believe,”
“anticipate,” “plan,” “expect,” “estimate,” “intend,” “should,” “would,”
“could,” “will,” “may” or other similar expressions. Forward-looking statements
include statements about potential growth in the prevalence of particular
diseases or conditions, including dry AMD, the commercial relaunch of Rescula
and the ability of Sucampo to commercialize and market it, the potential utility
of Rescula to treat additional indications and future clinical trials. Actual
results may differ materially from those indicated by such forward-looking
statements as a result of various important factors, including those described
in Sucampo Pharmaceuticals’ filings with the Securities and Exchange Commission
(SEC), including the annual report on Form 10-K for the year ended December 31,
2008 and other periodic reports filed with the SEC. Any forward-looking
statements in this press release represent Sucampo Pharmaceuticals’ views only
as of the date of this release and should not be relied upon as representing its
views as of any subsequent date. Sucampo Pharmaceuticals anticipates that
subsequent events and developments will cause its views to change. However,
while Sucampo Pharmaceuticals may elect to update these forward-looking
statements publicly at some point in the future, Sucampo Pharmaceuticals
specifically disclaims any obligation to do so, whether as a result of new
information, future events or otherwise.
# # #

4